 



Exhibit 10.1

 
 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

among

HENRY BIRKS & SONS INC.,

BIRKS MERGER CORPORATION

and

MAYOR’S JEWELERS, INC.

Dated as of April 18, 2005

 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
THE MERGER
       
 
       
SECTION 1.01 The Merger
    2  
SECTION 1.02 Effective Time; Closing
    2  
SECTION 1.03 Effect of the Merger
    2  
SECTION 1.04 Certificate of Incorporation; By-laws
    2  
SECTION 1.05 Directors and Officers
    3  
 
       
ARTICLE II
       
 
       
CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
       
 
       
SECTION 2.01 Conversion of Securities
    3  
SECTION 2.02 Exchange of Certificates
    3  
SECTION 2.03 Stock Transfer Books
    6  
SECTION 2.04 Company Stock Options
    6  
SECTION 2.05 Restricted Stock
    8  
SECTION 2.06 Company Warrants
    8  
SECTION 2.07 No Appraisal Rights
    9  
SECTION 2.08 Affiliates
    9  
 
       
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
       
 
       
SECTION 3.01 Authority Relative to this Agreement
    9  
SECTION 3.02 No Conflict; Required Filings and Consents
    9  
SECTION 3.03 Board Approval; Vote Required
    10  
SECTION 3.04 [Reserved]
    11  
SECTION 3.05 Opinion of Financial Advisor
    11  
SECTION 3.06 Brokers
    11  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
       
 
       
SECTION 4.01 Corporate Organization
    11  
SECTION 4.02 Certificate of Amalgamation and By-laws
    12  
SECTION 4.03 Capitalization
    12  
SECTION 4.04 Authority Relative to this Agreement
    13  
SECTION 4.05 No Conflict; Required Filings and Consents
    14  
SECTION 4.06 Permits; Compliance
    14  
SECTION 4.07 SEC Filings
    15  
SECTION 4.08 Financial Statement; Undisclosed Liabilities
    15  

i



--------------------------------------------------------------------------------



 



         
SECTION 4.09 Absence of Certain Changes or Events
    15  
SECTION 4.10 Internal Controls
    16  
SECTION 4.11 Absence of Litigation
    16  
SECTION 4.12 Employee Benefit Plans
    16  
SECTION 4.13 Labor and Employment Matters
    17  
SECTION 4.14 Real Property; Title to Assets
    18  
SECTION 4.15 Intellectual Property
    19  
SECTION 4.16 Taxes
    19  
SECTION 4.17 Environmental Matters
    20  
SECTION 4.18 Material Contracts
    20  
SECTION 4.19 Insurance
    21  
SECTION 4.20 Customers and Suppliers
    22  
SECTION 4.21 Certain Business Practices
    22  
SECTION 4.22 Interested Party Transactions
    22  
SECTION 4.23 No Vote Required
    22  
SECTION 4.24 Accounts Receivable
    22  
SECTION 4.25 Inventories
    22  
SECTION 4.26 Operations of Merger Sub
    23  
SECTION 4.27 Brokers
    23  
 
       
ARTICLE
       
 
       
CONDUCT OF BUSINESS PENDING THE MERGER
       
 
       
SECTION 5.01 Conduct of Business by the Company Pending the Merger
    23  
SECTION 5.02 Conduct of Business by Parent Pending the Merger
    23  
 
       
ARTICLE VI
       
 
       
ADDITIONAL AGREEMENTS
       
 
       
SECTION 6.01 Registration Statement; Proxy Statement
    26  
SECTION 6.02 Company Stockholders’ Meeting
    27  
SECTION 6.03 Access to Information; Confidentiality
    28  
SECTION 6.04 Directors’ and Officers’ Indemnification and Insurance
    28  
SECTION 6.05 Notification of Certain Matters
    29  
SECTION 6.06 Company Affiliates
    29  
SECTION 6.07 Further Action; Reasonable Efforts
    29  
SECTION 6.08 Plan of Reorganization
    30  
SECTION 6.09 Obligations of Merger Sub
    30  
SECTION 6.10 Consents of Accountants
    30  
SECTION 6.11 AMEX Listing
    30  
SECTION 6.12 Public Announcements
    31  
SECTION 6.13 Board of Directors of Parent
    31  
SECTION 6.14 Company Stock Held by Parent
    31  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VII
       
 
       
CONDITIONS TO THE MERGER
       
SECTION 7.01 Conditions to the Obligations of Each Party
    31  
SECTION 7.02 Conditions to the Obligations of Parent and Merger Sub
    32  
SECTION 7.03 Conditions to the Obligations of the Company
    32  
 
       
ARTICLE VIII
       
 
       
TERMINATION, AMENDMENT AND WAIVER
       
 
       
SECTION 8.01 Termination
    34  
SECTION 8.02 Effect of Termination
    36  
SECTION 8.03 Fees and Expenses
    36  
SECTION 8.04 Amendment
    36  
SECTION 8.05 Waiver
    36  
 
       
ARTICLE IX
       
 
       
GENERAL PROVISIONS
       
 
       
SECTION 9.01 Non-Survival of Representations, Warranties and Agreements
    37  
SECTION 9.02 Notices
    37  
SECTION 9.03 Certain Definitions
    38  
SECTION 9.04 Severability
    42  
SECTION 9.05 Entire Agreement; Assignment
    43  
SECTION 9.06 Parties in Interest
    43  
SECTION 9.07 Specific Performance
    43  
SECTION 9.08 Governing Law
    43  
SECTION 9.09 Waiver of Jury Trial
    43  
SECTION 9.10 Headings
    43  
SECTION 9.11 Counterparts
    44  
SECTION 9.12 Special Committee
    44  

iii



--------------------------------------------------------------------------------



 



     AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, dated as of April 18, 2005
(this “Agreement”), among Henry Birks & Sons Inc., a Canadian corporation
(“Parent”), Birks Merger Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Mayor’s Jewelers, Inc., a Delaware
corporation (the “Company”).

     WHEREAS, upon the terms and subject to the conditions of this Agreement and
in accordance with the General Corporation Law of the State of Delaware (the
“DGCL”), Parent and the Company will enter into a business combination
transaction pursuant to which Merger Sub will merge with and into the Company
(the “Merger”);

     WHEREAS, the Board of Directors of the Company (the “Company Board”) has
established a special committee composed of independent members of the Company
Board (the “Special Committee”) to review and evaluate the terms and conditions,
and determine the advisability, of a possible business combination with Parent;

     WHEREAS, the Special Committee has negotiated the terms and conditions of
this Agreement on behalf of the Company and has (i) determined that the Merger
is consistent with and in furtherance of the long-term business strategy of the
Company and advisable, fair to, and in the best interests of the stockholders of
the Company (other than Parent and its affiliates and associates) and (ii)
recommended the approval and adoption of this Agreement by the Company Board;

     WHEREAS, the Company Board has, based upon the recommendation of the
Special Committee, (i) determined that the Merger is consistent with and in
furtherance of the long-term business strategy of the Company and advisable,
fair to, and in the best interests of the stockholders of the Company (other
than Parent and its affiliates and associates), (ii) approved and adopted this
Agreement and declared its advisability and approved the Merger and the other
transactions contemplated by this Agreement and (iii) recommended the approval
and adoption of this Agreement by the stockholders of the Company;

     WHEREAS, the Board of Directors of Parent (the “Parent Board”) has
determined that the Merger is consistent with and in furtherance of the
long-term business strategy of Parent and fair to, and in the best interests of,
Parent and its stockholders and has approved and adopted this Agreement, the
Merger and the other transactions contemplated by this Agreement; and

     WHEREAS, for federal income tax purposes, the Merger is intended to qualify
as a reorganization under the provisions of Section 368(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”);

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Parent, Merger Sub and the Company hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

THE MERGER

     SECTION 1.01 The Merger. Upon the terms of this Agreement and subject to
the conditions set forth in Article VII, and in accordance with the DGCL, at the
Effective Time (as defined in Section 1.02), Merger Sub shall be merged with and
into the Company. As a result of the Merger, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the surviving
corporation of the Merger (the “Surviving Corporation”).

     SECTION 1.02 Effective Time; Closing. As promptly as practicable after the
satisfaction or, if permissible, waiver of the conditions set forth in
Article VII (but in no event earlier than August 21, 2005), the parties hereto
shall cause the Merger to be consummated by filing a certificate of merger (the
“Certificate of Merger”) with the Secretary of State of the State of Delaware,
in such form as is required by, and executed in accordance with, the relevant
provisions of the DGCL (the date and time of such filing of the Certificate of
Merger (or such later time as may be agreed by each of the parties hereto and
specified in the Certificate of Merger) being the “Effective Time”). Immediately
prior to such filing of the Certificate of Merger, a closing (the “Closing”)
shall be held at the offices of Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022, or such other place as the parties shall agree, for
the purpose of confirming the satisfaction or waiver, as the case may be, of the
conditions set forth in Article VII.

     SECTION 1.03 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, all the property, rights, privileges, powers and franchises of the Company
and Merger Sub shall vest in the Surviving Corporation, and all debts,
liabilities, obligations, restrictions, disabilities and duties of each of the
Company and Merger Sub shall become the debts, liabilities, obligations,
restrictions, disabilities and duties of the Surviving Corporation.

     SECTION 1.04 Certificate of Incorporation; By-laws. (a) At the Effective
Time the Certificate of Incorporation of the Company shall be amended and
restated to be the same as the Certificate of Incorporation of Merger Sub, as in
effect immediately prior to the Effective Time until thereafter amended as
provided by law and such Certificate of Incorporation; provided, however, that,
at the Effective Time, Article I of the Certificate of Incorporation of the
Surviving Corporation shall read as follows: “The name of the corporation is
Mayor’s Jewelers, Inc.”

     (b) Unless otherwise determined by Parent prior to the Effective Time, and
subject to Section 6.04(a), at the Effective Time, the By-laws of the Company
shall be amended and restated to be the same as the By-laws of Merger Sub, as in
effect immediately prior to the Effective Time until thereafter amended as
provided by law, the Certificate of Incorporation of the Surviving Corporation
and such By-laws.

2



--------------------------------------------------------------------------------



 



     SECTION 1.05 Directors and Officers. The directors of Merger Sub
immediately prior to the Effective Time shall be the initial directors of the
Surviving Corporation, each to hold office in accordance with the Certificate of
Incorporation and By-laws of the Surviving Corporation, and the officers of the
Company immediately prior to the Effective Time shall be the initial officers of
the Surviving Corporation, in each case until their respective successors are
duly elected or appointed and qualified or until their earlier death,
resignation or approval.

ARTICLE II

CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES

     SECTION 2.01 Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Merger Sub, the Company or the
holders of any of the following securities:

     (a) each share of common stock, par value $0.0001 per share (“Company
Common Stock”), of the Company issued and outstanding immediately prior to the
Effective Time, excluding any shares of Company Common Stock (i) held directly
by Parent and (ii) to be canceled pursuant to Section 2.01(b), being hereinafter
collectively referred to as the “Shares”, shall be canceled and shall be
converted automatically, subject to Section 2.02, into the right to receive
0.08695 (the “Exchange Ratio”) Class A Voting Shares (“Parent Common Stock”) of
Parent (the “Merger Consideration”), payable upon surrender, in the manner
provided in Section 2.02, of the certificate that formerly evidenced such Share;

     (b) each share of Company Common Stock held in the treasury of the Company
and each share of Company Common Stock held by any direct or indirect subsidiary
of the Company immediately prior to the Effective Time shall be canceled without
any conversion thereof and no payment or distribution shall be made with respect
thereto; and

     (c) each share of common stock, par value $0.01 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be canceled
and shall be converted automatically into the right to receive one share of
Company Common Stock, and no payment or distribution shall be made with respect
thereto.

     SECTION 2.02 Exchange of Certificates. (a) Exchange Agent. Parent shall
deposit, or shall cause to be deposited, with SunTrust Bank or such other bank
or trust company that may be designated by Parent and is reasonably satisfactory
to the Company (the “Exchange Agent”), for the benefit of the holders of Shares,
for exchange in accordance with this Article II through the Exchange Agent,
certificates representing the shares of Parent Common Stock issuable pursuant to
Section 2.01 as of the Effective Time, and cash, from time to time as required
to make payments in lieu of any fractional shares pursuant to Section 2.02(e)
(such cash and certificates for shares of Parent Common Stock, together with any
dividends or distributions with respect thereto, being hereinafter referred to
as the “Exchange Fund”). The Exchange Agent shall, pursuant to irrevocable
instructions, deliver the shares of Parent Common Stock

3



--------------------------------------------------------------------------------



 



contemplated to be issued pursuant to Section 2.01 out of the Exchange Fund.
Except as contemplated by Section 2.02(g) hereof, the Exchange Fund shall not be
used for any other purpose.

     (b) Exchange Procedures. As promptly as practicable after the Effective
Time, (but in no event later than five (5) business days after the Effective
Time), Parent shall cause the Exchange Agent to mail to each person who was, at
the Effective Time, a holder of record of Shares entitled to receive the Merger
Consideration pursuant to Section 2.01(a): (i) a letter of transmittal (which
shall be in customary form and shall specify that delivery shall be effected,
and risk of loss and title to the certificates evidencing such Shares (the
“Certificates”) shall pass, only upon proper delivery of the Certificates to the
Exchange Agent) and (ii) instructions for use in effecting the surrender of the
Certificates pursuant to such letter of transmittal. Upon surrender to the
Exchange Agent of a Certificate for cancellation, together with such letter of
transmittal, duly completed and validly executed in accordance with the
instructions thereto, and such other documents as may be required pursuant to
such instructions, the holder of such Certificate shall be entitled to receive
in exchange therefor a certificate representing that number of whole shares of
Parent Common Stock which such holder has the right to receive in respect of the
Shares formerly represented by such Certificate (after taking into account all
Shares then held by such holder), cash in lieu of any fractional shares of
Parent Common Stock to which such holder is entitled pursuant to Section 2.02(e)
and any dividends or other distributions to which such holder is entitled
pursuant to Section 2.02(c), and the Certificate so surrendered shall forthwith
be cancelled. In the event of a transfer of ownership of Shares that is not
registered in the transfer records of the Company, a certificate representing
the proper number of shares of Parent Common Stock, cash in lieu of any
fractional shares of Parent Common Stock to which such holder is entitled
pursuant to Section 2.02(e) and any dividends or other distributions to which
such holder is entitled pursuant to Section 2.02(c) may be issued to a
transferee if the Certificate representing such Shares is presented to the
Exchange Agent, accompanied by all documents required to evidence and effect
such transfer and by evidence that any applicable stock transfer taxes have been
paid. Until surrendered as contemplated by this Section 2.02, each Certificate
shall be deemed at all times after the Effective Time to represent only the
right to receive upon such surrender the certificate representing shares of
Parent Common Stock, cash in lieu of any fractional shares of Parent Common
Stock to which such holder is entitled pursuant to Section 2.02(e) and any
dividends or other distributions to which such holder is entitled pursuant to
Section 2.02(c).

     (c) Distributions with Respect to Unexchanged Shares of Parent Common
Stock. No dividends or other distributions declared or made after the Effective
Time with respect to the Parent Common Stock with a record date after the
Effective Time shall be paid to the holder of any unsurrendered Certificate with
respect to the shares of Parent Common Stock represented thereby, and no cash
payment in lieu of any fractional shares shall be paid to any such holder
pursuant to Section 2.02(e), until the holder of such Certificate shall
surrender such Certificate. Subject to the effect of escheat, tax or other
applicable Laws, following surrender of any such Certificate, there shall be
paid to the holder of the certificates representing whole shares of Parent
Common Stock issued in exchange therefor, without interest, (i) promptly, the
amount of any cash payable with respect to a fractional share of Parent Common
Stock to which such holder is entitled pursuant to Section 2.02(e) and the
amount of dividends or other distributions with a record date after the
Effective Time and theretofore paid with respect to such whole shares

4



--------------------------------------------------------------------------------



 



of Parent Common Stock, and (ii) at the appropriate payment date, the amount of
dividends or other distributions, with a record date after the Effective Time
but prior to surrender and a payment date occurring after surrender, payable
with respect to such whole shares of Parent Common Stock.

     (d) No Further Rights in Shares. All shares of Parent Common Stock issued
upon conversion of the Shares in accordance with the terms hereof (including any
cash paid pursuant to Section 2.02(c) or (e)) shall be deemed to have been
issued in full satisfaction of all rights pertaining to such Shares.

     (e) No Fractional Shares. No certificates or scrip representing fractional
shares ofParent Common Stock shall be issued upon the surrender for exchange of
Certificates, and such fractional share interests will not entitle the owner
thereof to vote or to any other rights of a shareholder of Parent. Each holder
of a fractional share interest shall be paid an amount in cash (without interest
and subject to the amount of any withholding taxes as contemplated in Section
2.02(i)) equal to the product obtained by multiplying (i) such fractional share
interest held, directly or indirectly, by such holder (after taking into account
all fractional share interests then held, directly or indirectly, by such
holder) by (ii) the average closing price of a share of Parent Common Stock as
reported by the American Stock Exchange (the “AMEX”) in the twenty
(20) consecutive trading days beginning on (and including) the trading day
immediately following the date of the Effective Time. As promptly as practicable
after the determination of the amount of cash, if any, to be paid to holders of
fractional share interests, the Exchange Agent shall so notify Parent, and
Parent shall deposit such amount with the Exchange Agent and shall cause the
Exchange Agent to forward payments to such holders of fractional share interests
subject to and in accordance with the terms of Sections 2.02(b) and (c).

     (f) Adjustments to Exchange Ratio. The Exchange Ratio shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Parent Common Stock or Company Common Stock), extraordinary cash dividends,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to Parent Common Stock or Company
Common Stock occurring on or after the date hereof and prior to the Effective
Time.

     (g) Termination of Exchange Fund. Any portion of the Exchange Fund that
remains undistributed to the holders of Shares for one year after the Effective
Time shall be delivered to Parent, upon demand, and any holders of Shares who
have not theretofore complied with this Article II shall thereafter look only to
Parent for the shares of Parent Common Stock, any cash in lieu of fractional
shares of Parent Common Stock to which they are entitled pursuant to
Section 2.02(e) and any dividends or other distributions with respect to the
Parent Common Stock to which they are entitled pursuant to Section 2.02(c). Any
portion of the Exchange Fund remaining unclaimed by holders of Shares as of a
date which is immediately prior to such time as such amounts would otherwise
escheat to or become property of any government entity shall, to the extent
permitted by applicable Law, become the property of Parent free and clear of any
claims or interest of any person previously entitled thereto.

     (h) No Liability. None of the Exchange Agent, Parent or the Surviving
Corporation shall be liable to any holder of Shares for any such Shares (or
dividends or

5



--------------------------------------------------------------------------------



 



distributions with respect thereto), or cash delivered to a public official
pursuant to any abandoned property, escheat or similar Law.

     (i) Withholding Rights. Each of the Exchange Agent, the Surviving
Corporation and Parent shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
Shares such amounts as it is required to deduct and withhold with respect to the
making of such payment under the Code, the Income Tax Act (Canada) (the “ITA”),
or any provision of state, provincial, local or other, United States or foreign,
tax Law. To the extent that amounts are so deducted or withheld by the Exchange
Agent, the Surviving Corporation or Parent, as the case may be, such deducted or
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of Shares in respect of which such deduction and
withholding was made by the Exchange Agent, the Surviving Corporation or Parent,
as the case may be.

     (j) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Surviving Corporation, the posting by such person of a bond, in such reasonable
amount as the Surviving Corporation may direct, as indemnity against any claim
that may be made against it with respect to such Certificate, the Exchange Agent
will issue in exchange for such lost, stolen or destroyed Certificate the shares
of Parent Common Stock, any cash in lieu of fractional shares of Parent Common
Stock to which the holders thereof are entitled pursuant to Section 2.02(e) and
any dividends or other distributions to which the holders thereof are entitled
pursuant to Section 2.02(c).

     SECTION 2.03 Stock Transfer Books. At the Effective Time, the stock
transfer books of the Company shall be closed and there shall be no further
registration of transfers of Shares thereafter on the records of the Company.
From and after the Effective Time, the holders of Certificates representing
Shares outstanding immediately prior to the Effective Time shall cease to have
any rights with respect to such Shares, except as otherwise provided in this
Agreement or by Law. On or after the Effective Time, any Certificates presented
to the Exchange Agent or Parent for any reason shall be converted into shares of
Parent Common Stock, any cash in lieu of fractional shares of Parent Common
Stock to which the holders thereof are entitled pursuant to Section 2.02(e) and
any dividends or other distributions to which the holders thereof are entitled
pursuant to Section 2.02(c).

     SECTION 2.04 Company Stock Options. (a) All options to purchase shares of
Company Common Stock (the “Company Stock Options”) outstanding, whether or not
exercisable and whether or not vested, at the Effective Time, issued under the
Company’s 1991 Stock Option Plan, the Company’s 2004 Long-Term Incentive Plan
and any other plan or agreement pursuant to which Company Stock Options have
been issued, in each case as such may have been amended, supplemented or
modified (collectively, the “Company Stock Option Plans”), shall remain
outstanding following the Effective Time. At the Effective Time, the Company
Stock Options shall, by virtue of the Merger and without any further action on
the part of the Company or the holder thereof, be assumed by Parent in such
manner that Parent (i) is a corporation “assuming a stock option in a
transaction to which Section 424(a) applies” within the meaning of Section 424
of the Code and the regulations thereunder or (ii) to the extent that
Section 424 of the Code does not apply to any such Company Stock Options, would
be such a

6



--------------------------------------------------------------------------------



 



corporation were Section 424 of the Code applicable to such Company Stock
Options. From and after the Effective Time, all references to the Company in the
Company Stock Option Plans and the applicable stock option agreements issued
thereunder shall be deemed to refer to Parent, which shall have assumed the
Company Stock Option Plans as of the Effective Time by virtue of this Agreement
and without any further action. Each Company Stock Option assumed by Parent
(each, a “Substitute Option”) shall be exercisable upon the same terms and
conditions as under the applicable Company Stock Option Plan and the applicable
option agreement issued thereunder, except that (A) each such Substitute Option
shall be exercisable for, and represent the right to acquire, that whole number
of shares of Parent Common Stock (rounded downward to the nearest whole share)
equal to the number of shares of Company Common Stock subject to such Company
Stock Option multiplied by the Exchange Ratio; and (B) the option price per
share of Parent Common Stock shall be an amount equal to the option price per
share of Company Common Stock subject to such Company Stock Option in effect
immediately prior to the Effective Time divided by the Exchange Ratio (the
option price per share, as so determined, being rounded upward to the nearest
full cent). Such Substitute Option shall otherwise be subject to the same terms
and conditions as such Company Stock Option. For illustrative purposes only, if,
immediately prior to the Effective Time, a holder owns 100 Company Stock
Options, each of which represents the right to acquire one (1) share of Company
Common Stock at an exercise price of $0.50 per share of Company Common Stock, at
the Effective Time such holder’s Company Stock Options shall be converted into
eight (8) Substitute Options, each of which will represent the right to acquire
one (1) share of Parent Common Stock at an exercise price of $5.75 per share of
Parent Common Stock.

     (b) As soon as practicable after the Effective Time, Parent shall deliver,
or cause to be delivered, to each holder of a Substitute Option an appropriate
notice setting forth such holder’s rights pursuant thereto and such Substitute
Option shall continue in effect on the same terms and conditions (including any
antidilution provisions, and subject to the adjustments required by this
Section 2.04 after giving effect to the Merger). Parent shall comply with the
terms of all such Substitute Options and ensure, to the extent required by, and
subject to the provisions of, the Company Stock Option Plans, that Substitute
Options that qualified as incentive stock options under Section 422 of the Code
prior to the Effective Time continue to qualify as incentive stock options after
the Effective Time. Parent shall take all corporate action necessary to reserve
for issuance a sufficient number of shares of Parent Common Stock for delivery
upon exercise of Substitute Options pursuant to the terms set forth in this
Section 2.04. As soon as practicable after the Effective Time, the shares of
Parent Common Stock subject to Substitute Options will be covered by an
effective registration statement on Form S-8 (or any successor form) or another
appropriate form, and Parent shall use its reasonable best efforts to maintain
the effectiveness of such registration statement or registration statements for
so long as Substitute Options remain outstanding. In addition, Parent shall use
its reasonable best efforts to cause the shares of Parent Common Stock subject
to Substitute Options to be listed on the AMEX and such other exchanges as
Parent shall determine.

     (c) On or after the date of this Agreement and prior to the Effective Time,
each of Parent and the Company shall take all necessary action such that, with
respect to each member of the Company Board and each employee of the Company
that is subject to Section 16 of the Exchange Act (as defined in
Section 3.02(b)) the acquisition by such person of Parent Common Stock or
Substitute Options in the Merger and the disposition by any such person of
Company

7



--------------------------------------------------------------------------------



 



Common Stock or Company Stock Options pursuant to the transactions contemplated
by this Agreement shall be exempt from the short-swing profit liability rules of
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated thereunder.

     SECTION 2.05 Restricted Stock. At the Effective Time, any shares of Company
Common Stock outstanding immediately prior to the Effective Time that are
unvested or are subject to a repurchase option, risk of forfeiture or other
condition under the Company Stock Option Plans or any applicable restricted
stock purchase agreement or other agreement with the Company (a “Company
Restricted Stock Award”) shall be exchanged for shares of Parent Common Stock
pursuant to Section 2.01 that shall be unvested and subject to the same
repurchase option, risk of forfeiture or other condition to which the applicable
Company Restricted Stock Award is subject, and the certificates representing
such shares of Parent Common Stock may accordingly be marked with appropriate
legends. The Company shall take all actions that may be necessary to ensure
that, from and after the Effective Time, Parent or the Surviving Corporation is
entitled to exercise any such repurchase options or other rights set forth in
any such restricted stock purchase or other agreement.

     SECTION 2.06 Company Warrants. (a) All warrants to purchase shares of
Company Common Stock, excluding any warrants to purchase shares of Company
Common Stock held directly by Parent (the “Company Warrants”) outstanding at the
Effective Time shall remain outstanding following the Effective Time. At the
Effective Time, the Company Warrants shall, by virtue of the Merger and without
any further action on the part of the Company or the holder thereof, be assumed
by Parent. From and after the Effective Time, all references to the Company in
the applicable warrant agreements pursuant to which such Company Warrants were
issued (the “Company Warrant Agreements”) shall be deemed to refer to Parent,
which shall have assumed the Company Warrants and Company Warrant Agreements as
of the Effective Time by virtue of this Agreement and without any further
action. Each Company Warrant assumed by Parent (each, a “Substitute Warrant”)
shall be exercisable upon the same terms and conditions as under the applicable
Company Warrant Agreements, except that (A) each such Substitute Warrant shall
be exercisable for, and represent the right to acquire, that whole number of
shares of Parent Common Stock (rounded downward to the nearest whole share)
equal to the number of shares of Company Common Stock subject to such Company
Warrant multiplied by the Exchange Ratio; and (B) the exercise price per share
of Parent Common Stock shall be an amount equal to the exercise price per share
of Company Common Stock subject to such Company Warrant in effect immediately
prior to the Effective Time divided by the Exchange Ratio (the exercise price
per share, as so determined, being rounded upward to the nearest full cent).
Such Substitute Warrants shall otherwise be subject to the same terms and
conditions as such Company Warrants. For illustrative purposes only, if,
immediately prior to the Effective Time, a holder owns 100 Company Warrants,
each of which represents the right to acquire one (1) share of Company Common
Stock at an exercise price of $0.50 per share of Company Warrant, at the
Effective Time such holder’s Company Warrants shall be converted into eight
(8) Substitute Warrants, each of which will represent the right to acquire one
(1) share of Parent Common Stock at an exercise price of $5.75 per share of
Parent Common Stock.

     (b) As soon as practicable after the Effective Time, Parent shall deliver,
or cause to be delivered, to each holder of a Substitute Warrant an appropriate
notice setting forth such holder’s rights pursuant thereto and such Substitute
Warrant shall continue in effect on the same

8



--------------------------------------------------------------------------------



 



terms and conditions (including any antidilution provisions, and subject to the
adjustments required by this Section 2.06 after giving effect to the Merger).
Parent shall comply with the terms of all such Substitute Warrants. Parent shall
take all corporate action necessary to reserve for issuance a sufficient number
of shares of Parent Common Stock for delivery upon exercise of Substitute
Warrants pursuant to the terms set forth in this Section 2.06. Parent shall use
its reasonable best efforts to cause the shares of Parent Common Stock subject
to Substitute Warrants to be listed on the AMEX and such other exchanges as
Parent shall determine.

     SECTION 2.07 No Appraisal Rights. In accordance with Section 262 of the
DGCL, no appraisal rights shall be available to holders of shares of Company
Common Stock in connection with the Merger.

     SECTION 2.08 Affiliates. Notwithstanding anything to the contrary herein,
no Merger Consideration shall be delivered to a Company Affiliate (as defined in
Section 6.06) until such person has executed and delivered to Parent an executed
copy of the affiliate letter contemplated in Section 6.06 hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     As an inducement to Parent and Merger Sub to enter into this Agreement, the
Company hereby represents and warrants to Parent and Merger Sub that:

     SECTION 3.01 Authority Relative to this Agreement. The Company has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement (collectively, the “Transactions”). The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the Transactions have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings on the part of
the Company are necessary to authorize this Agreement or to consummate the
Transactions (other than the Required Company Vote and the Disinterested
Stockholder Vote, each as defined herein, and the filing and recordation of
appropriate merger documents as required by the DGCL). This Agreement has been
duly and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by Parent and Merger Sub, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all Laws relating to
fraudulent transfers), reorganization, moratorium or similar Laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity).
Pursuant to Section 203(b)(2) of the DGCL, in Article 7, Section 7 of the
Company’s By-laws, the Company has validly elected not to be governed by
Section 203 of the DGCL. To the knowledge of the Company, no other state
takeover statute is applicable to the Merger or the other transactions
contemplated by this Agreement.

     SECTION 3.02 No Conflict; Required Filings and Consents. (a) Except those
set forth in the Company Disclosure Schedule (the “Company Disclosure
Schedule”),

9



--------------------------------------------------------------------------------



 



which has been prepared by the Company and delivered by the Company to Parent
and Merger Sub prior to the execution and delivery of this Agreement, the
execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company will not, (i) conflict with or
violate the Certificate of Incorporation or By-laws or any equivalent
organizational documents of the Company or any of its subsidiaries,
(ii) assuming that all consents, approvals, authorizations and other actions
described in Section 3.02(b) have been obtained and all filings and obligations
described in Section 3.02(b) have been made, conflict with or violate any United
States, non-Canadian or non-United States or Canadian statute, law, ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order (“Law”) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected, or (iii) result in any breach of or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any right of termination, amendment, acceleration or cancellation
of, or result in the creation of a lien or other encumbrance on any property or
asset of the Company or any of its subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries or any property or
asset of either of them is bound or affected, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay the Company from performing its obligations under this
Agreement and would not, individually or in the aggregate, have a Company
Material Adverse Effect (as defined in Section 9.03(a)).

     (b) The execution and delivery of this Agreement by the Company do not, and
the performance of this Agreement by the Company will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
United States federal, state, county or local or non-United States government,
governmental, regulatory or administrative authority, agency, instrumentality or
commission or any court, tribunal, or judicial or arbitral body (a “Governmental
Authority”), except (i) for applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), state and provincial securities or “blue sky”
Laws (“Blue Sky Laws”) and, filing and recordation of appropriate merger
documents as required by the DGCL, and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay the Company from performing its obligations under this
Agreement, and would not, individually or in the aggregate, have a Company
Material Adverse Effect.

     SECTION 3.03 Board Approval; Vote Required. (a) The Special Committee, by
resolutions duly adopted by unanimous vote of those voting at a meeting duly
called and held and not subsequently rescinded or modified in any way, has duly
(i) determined that the Merger is advisable, fair to, and in the best interests
of the stockholders of the Company (other than Parent and its affiliates and
associates), and (ii) recommended the approval and adoption of this Agreement by
the Company Board.

10



--------------------------------------------------------------------------------



 



     (b) The Company Board, by resolutions duly adopted by unanimous vote of
those voting at a meeting duly called and held and not subsequently rescinded or
modified in any way, has duly (i) determined that the Merger is advisable, fair
to, and in the best interests of the stockholders of the Company (other than
Parent and its affiliates and associates), (ii) approved and adopted this
Agreement and declared its advisability and approved the Merger and the other
transactions contemplated by this Agreement, and (iii) recommended the approval
and adoption of this Agreement by the stockholders of the Company and directed
that this Agreement be submitted for consideration by the Company’s stockholders
at the Company Stockholders’ Meeting (as defined in Section 6.01(a)).

     (c) Subject to Section 7.01(b), the only vote of the holders of any class
or series of capital stock of the Company necessary to approve this Agreement,
the Merger and the other Transactions is the Required Company Vote.

     SECTION 3.04 [Reserved]

     SECTION 3.05 Opinion of Financial Advisor. The Special Committee has
received the written opinion of Houlihan Lokey Howard & Zukin (the “HLHZ
Fairness Opinion”), dated the date of this Agreement, to the effect that, as of
the date of this Agreement, the Exchange Ratio is fair, from a financial point
of view, to the Company’s stockholders (other than Parent and its affiliates and
associates), a copy of which opinion has heretofore been furnished to Parent
prior to the execution and delivery of this Agreement.

     SECTION 3.06 Brokers. No broker, finder or investment banker (other than
Houlihan Lokey Howard & Zukin) is entitled to any brokerage, finder’s or other
fee or commission in connection with the Transactions based upon arrangements
made by or on behalf of the Company. The Company has heretofore furnished to
Parent a complete and correct copy of all agreements between the Company and
Houlihan Lokey Howard & Zukin pursuant to which such firm would be entitled to
any payment relating to the Transactions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

     As an inducement to the Company to enter into this Agreement, Parent and
Merger Sub hereby, jointly and severally, represent and warrant to the Company
that:

     SECTION 4.01 Corporate Organization. (a) Each of Parent and each subsidiary
of Parent, excluding the Company and its subsidiaries (each a “Subsidiary” and
collectively, the “Subsidiaries”), is a corporation amalgamated or incorporated,
as applicable, validly existing and in good standing under the laws of the
jurisdiction of its amalgamation or incorporation, as applicable, and has the
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted and is duly qualified
to do business in each jurisdiction where the character of its activities
requires such qualification, except where the failure to be so amalgamated or
incorporated, as applicable, existing or in good standing, to have such power
and authority or to be so qualified would not, individually or in the aggregate,
prevent or materially delay consummation of any of the

11



--------------------------------------------------------------------------------



 



Transactions or otherwise prevent or materially delay Parent or Merger Sub from
performing their obligations under this Agreement and would not, individually or
in the aggregate, have a Parent Material Adverse Effect (as defined in
Section 9.03(a)).

     (b) A true and complete list of all the Subsidiaries, together with the
jurisdiction of incorporation of each Subsidiary and the percentage of the
outstanding capital stock of each Subsidiary owned by Parent and each other
Subsidiary, is set forth in Section 4.01(b) of the Parent Disclosure Schedule
(the “Parent Disclosure Schedule”), which has been prepared by Parent and
delivered by Parent to the Company prior to the execution and delivery of this
Agreement. Except as disclosed in Section 4.01(b) of the Parent Disclosure
Schedule, Parent does not directly or indirectly own any equity or similar
interest in, or any interest convertible into or exchangeable or exercisable for
any equity or similar interest in, any corporation, partnership, joint venture
or other business association or entity.

     (c) Each Subsidiary that is material to the business, financial condition
or results of operations of Parent and the Subsidiaries taken as a whole is so
identified in Section 4.01(c) of the Parent Disclosure Schedule and is referred
to herein as a “Material Subsidiary”.

     SECTION 4.02 Certificate of Amalgamation and By-laws. Parent has heretofore
furnished to the Company a complete and correct copy of the Articles of
Amalgamation and the By-laws of Parent and the Articles of Incorporation or
Certificate of Amalgamation and By-laws of each Material Subsidiary, each as
amended to date. Such Articles of Amalgamation, Articles of Incorporation or
Certificate of Incorporation as applicable, and By-laws are in full force and
effect. Neither Parent nor any Material Subsidiary is in violation of any of the
provisions of its Articles of Amalgamation, Articles of Incorporation or
Certificate of Incorporation as applicable, or By-laws.

     SECTION 4.03 Capitalization. (a) The authorized capital stock of Parent
consists of (i) an unlimited number of shares of Parent Common Stock, (ii) an
unlimited number of Class B Multiple Voting Shares (“Parent Class B Shares”),
(iii) 100,000 Class C Shares (“Parent Class C Shares”), (iv) an unlimited number
of non-voting common shares (“Parent Non-Voting Shares”), and (v) 2,034,578
Series A preferred shares (“Parent Preferred Stock”). As of the date of this
Agreement, (i) 85,450 shares of Parent Common Stock are issued and outstanding,
all of which are validly issued, fully paid and non-assessable, (ii) nil shares
of Parent Common Stock are held in the treasury of Parent, (iii) nil shares of
Parent Common Stock are held by subsidiaries of Parent, (iv) 7,213,094 Parent
Class B Shares are issued and outstanding, all of which are validly issued,
fully paid and non-assessable, (vi) nil Parent Class C Shares are issued and
outstanding, (vi) nil Parent Non-Voting Shares are issued and outstanding, and
(vii) 1,022,350 shares of Parent Preferred Stock are issued and outstanding, all
of which are validly issued, fully paid and non-assessable. As of the date of
this Agreement, no other shares of Parent Preferred Stock are issued and
outstanding. Except as set forth in this Section 4.03 and in Section 4.03(a) of
the Parent Disclosure Schedule and except for stock options granted pursuant to
the stock option plan of Parent (the “Parent Stock Option Plan”), there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character relating to the issued or unissued capital stock of Parent or any
Subsidiary or obligating Parent or any Subsidiary to issue or sell any shares of
capital stock of, or other equity interests in, Parent or any Subsidiary.
Section 4.03(a) of the Parent Disclosure Schedule sets forth a correct and

12



--------------------------------------------------------------------------------



 



complete list, as of the date hereof, of the holders of all stock options
granted pursuant to the Parent Stock Option Plan, the number of options held by
each such holder and the exercise price and the date of grant of each such
option. All shares of Parent Common Stock subject to issuance as aforesaid, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
non-assessable. Except as disclosed in Section 4.03(a) of the Parent Disclosure
Schedule, there are no outstanding contractual obligations of Parent or any
Subsidiary to repurchase, redeem or otherwise acquire any shares of Parent
Common Stock or any capital stock of any Subsidiary. Except as disclosed in
Section 4.03(a) of the Parent Disclosure Schedule, there are no outstanding
contractual obligations of Parent to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any Subsidiary or
any other person.

     (b) Except as disclosed in Section 4.03(b) of the Parent Disclosure
Schedule, as of the Effective Time, (i) 1,623,644 shares of Parent Common Stock
will be issued and outstanding, all of which will be validly issued, fully paid
and non-assessable, (ii) nil shares of Parent Common Stock will be held in the
treasury of Parent, (iii) nil shares of Parent Common Stock will be held by
subsidiaries of Parent, (iv) 7,717,970 Parent Class B Shares will be issued and
outstanding, all of which will be validly issued, fully paid and non-assessable,
(v) nil Parent Class C Shares will be issued and outstanding, (vi) nil Parent
Non-Voting Shares will be issued and outstanding, and (vii) nil shares of Parent
Preferred Stock will be issued and outstanding.

     (c) The authorized capital stock of Merger Sub consists of 200 shares of
common stock, par value $0.01 per share, all of which are duly authorized,
validly issued, fully paid and non-assessable and free of any preemptive rights
in respect thereof and all of which are owned by Parent. Each outstanding share
of capital stock of Merger Sub is duly authorized, validly issued, fully paid
and non-assessable and each such share is owned by Parent or Merger Sub free and
clear of all security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on Parent’s or Merger Sub’s voting
rights, charges and other encumbrances of any nature whatsoever.

     (d) The shares of Parent Common Stock to be issued pursuant to the Merger
in accordance with Section 2.01 (i) will be duly authorized, validly issued,
fully paid and non-assessable and not subject to preemptive rights created by
statute, the Parent’s Articles of Amalgamation or By-laws or any agreement to
which the Parent is a party or is bound and (ii) will, when issued, be
registered under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and the Exchange Act
and registered or exempt from registration under applicable Blue Sky Laws.

     SECTION 4.04 Authority Relative to this Agreement. Each of Parent and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the Transactions. The execution and delivery of this Agreement by Parent and
Merger Sub and the consummation by Parent and Merger Sub of the Transactions
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of Parent or Merger Sub are necessary to
authorize this Agreement or to consummate the Transactions (other than, with
respect to the Merger, the filing and recordation of appropriate merger
documents as required by the DGCL). This Agreement has been duly and validly
executed and delivered by

13



--------------------------------------------------------------------------------



 



Parent and Merger Sub and, assuming due authorization, execution and delivery by
the Company, constitutes a legal, valid and binding obligation of each of Parent
and Merger Sub, enforceable against each of Parent and Merger Sub in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all Laws relating to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity).

     SECTION 4.05 No Conflict; Required Filings and Consents. (a) The execution
and delivery of this Agreement by Parent and Merger Sub do not, and the
performance of this Agreement by Parent and Merger Sub will not, (i) conflict
with or violate the Articles of Amalgamation, Articles of Incorporation or
Certificate of Incorporation, as applicable, or By-laws of Parent or any
Subsidiary, (ii) assuming that all consents, approvals, authorizations and other
actions described in Section 4.05(b) have been obtained and all filings and
obligations described in Section 4.05(b) have been made, conflict with or
violate any Law applicable to Parent or any Subsidiary or by which any property
or asset of either of them is bound or affected, or (iii) result in any breach
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of Parent or
any Subsidiary pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Parent or any Subsidiary is a party or by which Parent or any
Subsidiary or any property or asset of either of them is bound or affected,
except, with respect to clauses (ii) and (iii), for any such conflicts,
violations, breaches, defaults or other occurrences which would not,
individually or in the aggregate, prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent and
Merger Sub from performing their obligations under this Agreement and would not,
individually or in the aggregate, have a Parent Material Adverse Effect.

     (b) The execution and delivery of this Agreement by Parent and Merger Sub
do not, and the performance of this Agreement by Parent and Merger Sub will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except (i) for applicable
requirements of, or exemptions under, the Securities Act, Exchange Act, Blue Sky
Laws or Canadian securities laws and filing and recordation of appropriate
merger documents as required by the DGCL, and (ii) where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent
Parent or Merger Sub from performing, in all material respects, their
obligations under this Agreement.

     SECTION 4.06 Permits; Compliance. Except as disclosed in Section 4.06 of
the Parent Disclosure Schedule, each of Parent and its Subsidiaries is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exceptions, consents, certificates, approvals and
orders of any Governmental Authority necessary for Parent or any Subsidiary to
own, lease and operate its material properties or to carry on its business as it
is now being conducted (the “Parent Permits”). As of the date of this Agreement,
no suspension or cancellation of any of the Parent Permits is pending or, to the
knowledge of Parent,

14



--------------------------------------------------------------------------------



 



threatened. Neither Parent nor any Subsidiary is in conflict with, or in
default, breach or violation of, (a) any Law applicable to Parent or any
Subsidiary or by which any material property or asset of Parent or any
Subsidiary is bound or affected, or (b) any material note, bond, mortgage,
indenture, contract, agreement, lease, license, franchise, Parent Permit or
other material instrument or obligation to which Parent or any Subsidiary is a
party or by which Parent or any Subsidiary or any property or asset of Parent or
any Subsidiary is bound.

     SECTION 4.07 SEC Filings. Parent has filed all forms, schedules, reports
and documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”) since July 31, 2002 (collectively, the “Parent SEC
Reports”). The Parent SEC Reports (i) were prepared in all material respects in
accordance with either the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations promulgated thereunder,
and (ii) did not, at the time they were filed, or, if amended, as of the date of
such amendment, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

     SECTION 4.08 Financial Statement; Undisclosed Liabilities.
(a) Schedule 4.08 of the Parent Disclosure Schedule contains copies of (i) the
consolidated audited balance sheets and related consolidated audited annual
statements of operations and deficit and cash flows of Parent (as of and for the
fiscal years ended March 29, 2003 and March 27, 2004) (the “Audited Financial
Statements”); and (ii) the consolidated unaudited balance sheet of Parent as of
December 25, 2004 and the related consolidated unaudited statements of
operations and deficit and cash flows for the 39-week period then ended (the
“Unaudited Financial Statements”). The Audited Financial Statements and the
Unaudited Financial Statements are hereinafter referred to, collectively, as the
“Financial Statements.” Each of the balance sheets included in the Financial
Statements (including any related notes and schedules) fairly presents in all
material respects the consolidated financial position of Parent, as of the date
thereof, and each of the statements of operations and deficit and cash flows
included in the Financial Statements (including any related notes and schedules)
fairly presents in all material respects the consolidated results of operations
and changes in cash flows, as the case may be, of Parent for the periods set
forth therein, in each case in accordance with GAAP (as defined in
Section 4.10(a)), subject in the case of the Unaudited Financial Statements, to
normal recurring adjustments and the absence of footnotes.

     (b) There are no liabilities or obligations of Parent or any Subsidiary of
any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise, and there is no existing condition, situation or set
of circumstances which could reasonably be expected to result in such a
liability or obligation, other than: (i) liabilities fully reflected or provided
for in the most recent balance sheet included in the Financial Statements and
(ii) liabilities or obligations disclosed in the Parent Disclosure Schedule.

     SECTION 4.09 Absence of Certain Changes or Events. Since March 27, 2004,
except as set forth in Section 4.09 of the Parent Disclosure Schedule, or as
expressly contemplated by this Agreement, (a) Parent has conducted its business
only in the ordinary course and in a manner consistent with past practice, and
(b) there has not been any Parent Material Adverse Effect and (c) none of Parent
or any Subsidiary has taken any action that, if

15



--------------------------------------------------------------------------------



 



taken after the date of this Agreement, would constitute a breach of any of the
covenants set forth in Section 5.02.

     SECTION 4.10 Internal Controls. (a) Parent’s financial reporting is in
accordance with United States generally accepted accounting principles (“GAAP”).
Parent and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Parent has made available to the
Company complete and correct copies of, all written descriptions of, and all
policies, manuals and other documents promulgating, such internal accounting
controls.

     (b) Since March 27, 2004, neither Parent nor any Subsidiary nor, to
Parent’s knowledge, any director, officer, employee, auditor, accountant or
representative of Parent or any Subsidiary, has received or otherwise had or
obtained knowledge of any complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of Parent or any Subsidiary or their respective
internal accounting controls, including any complaint, allegation, assertion or
claim that Parent or any Subsidiary has engaged in questionable accounting or
auditing practices.

     SECTION 4.11 Absence of Litigation. Except as set forth in Section 4.11 of
the Parent Disclosure Schedule, there is no litigation, suit, claim, action,
proceeding or investigation (an “Action”) pending or, to the knowledge of
Parent, threatened against Parent or any Subsidiary, or any property or asset of
Parent or any Subsidiary, before any Governmental Authority that
(a) individually or in the aggregate, is reasonably likely to have a Parent
Material Adverse Effect or (b) seeks to materially delay or prevent the
consummation of the Merger. Neither Parent nor any Subsidiary nor any material
property or asset of Parent or any Subsidiary is subject to any continuing order
of, consent decree, settlement agreement or other similar written agreement
with, or, to the knowledge of Parent, continuing investigation by, any
Governmental Authority that would, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent or Merger Sub from performing its obligations under this
Agreement or, individually or in the aggregate, is reasonably likely to have a
Parent Material Adverse Effect.

     SECTION 4.12 Employee Benefit Plans. (a) Section 4.12(a) of Parent
Disclosure Schedule lists all employee benefit plans and all bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
retiree medical or life insurance, supplemental retirement, severance or other
benefit plans, programs or arrangements, and all employment, termination,
severance or other contracts or agreements, whether legally enforceable or not,
to which Parent or any Subsidiary is a party, with respect to which Parent or
any Subsidiary has any obligation or which are maintained, contributed to or
sponsored by Parent or any Subsidiary for the benefit of any current or former
employee, officer or director of Parent or any Subsidiary (collectively, the
“Plans”).

16



--------------------------------------------------------------------------------



 



     (b) Each Plan is now and always has been operated in all material respects
in accordance with its terms and the requirements of all applicable Laws. Parent
and the Subsidiaries have performed all obligations required to be performed by
them under, are not in any respect in default under or in violation of, and have
no knowledge of any default or violation by any party to, any Plan. Except as
otherwise described in the Parent Disclosure Schedule, no Action is pending or,
to the knowledge of Parent, threatened with respect to any Plan (other than
claims for benefits in the ordinary course).

     (c) All contributions, premiums or payments required to be made with
respect to any Plan have been made on or before their due dates. All such
contributions have been fully deducted for income tax purposes and no such
deduction has been challenged or disallowed by any Governmental Authority.

     (d) Except as noted in Section 4.12(d) of the Parent Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation of the
Transactions will (either alone or in conjunction with any other event,
including termination of employment) result in, cause the accelerated vesting or
delivery of, or increase the amount or value of, any severance, termination or
other payment or benefit to any director, officer, employee or consultant of
Parent or any Subsidiary.

     SECTION 4.13 Labor and Employment Matters. (a) Except as set forth in
Section 4.13(a) of Parent Disclosure Schedule, (i) there are no material
controversies pending or, to the knowledge of Parent, threatened between Parent
or any Subsidiary and any of their respective employees; (ii) neither Parent nor
any Subsidiary is a party to any collective bargaining agreement or other labor
union contract applicable to persons employed by Parent or any Subsidiary, nor,
to the knowledge of Parent, are there any activities or proceedings of any labor
union to organize any such employees; and (iii) there are no unfair labor
practice complaints pending against Parent or any Subsidiary before any
Governmental Authority.

     (b) Parent and the Subsidiaries are in material compliance with all
applicable Laws relating to the employment of labor, including those related to
wages, hours, collective bargaining and the payment and withholding of taxes and
other sums as required by the appropriate Governmental Authority and have
withheld and paid to the appropriate Governmental Authority or are holding for
payment not yet due to such Governmental Authority all amounts required to be
withheld from employees of Parent or any Subsidiary and are not liable for any
arrears of wages, taxes, penalties or other sums for failure to comply with any
of the foregoing. Parent and the Subsidiaries have paid in full to all employees
or adequately accrued for in accordance with GAAP consistently applied all
wages, salaries, commissions, bonuses, benefits and other compensation due to or
on behalf of such employees and, except as described in the Parent Disclosure
Schedule, there is no material claim or group of related claims with respect to
payment of wages, salary or overtime pay that has been asserted or is now
pending or threatened before any Governmental Authority with respect to any
persons currently or formerly employed by Parent or any Subsidiary. Except as
described in Section 4.13(b) of the Parent Disclosure Schedule, neither Parent
nor any Subsidiary is a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Authority relating to employees or
employment practices. Except as described in Section 4.13(b) of the Parent
Disclosure Schedule, there is no charge or proceeding with respect to a
violation of any occupational safety or health

17



--------------------------------------------------------------------------------



 



standards that has been asserted or is now pending or threatened with respect to
Parent. Except as described in Section 4.13(b) of the Parent Disclosure
Schedule, there is no charge of discrimination in employment or employment
practices, for any reason, including, without limitation, age, gender, race,
religion or other legally protected category, which has been asserted or is now
pending or threatened before any Governmental Authority in any jurisdiction in
which Parent or any Subsidiary has employed or employ any person.

     SECTION 4.14 Real Property; Title to Assets. (a) Section 4.14(a) of the
Parent Disclosure Schedule lists each parcel of real property currently or
formerly owned by Parent or any Subsidiary. Except as disclosed in
Section 4.14(a) of the Parent Disclosure Schedule, each parcel of real property
owned by Parent or any Subsidiary (i) is owned free and clear of all mortgages,
pledges, liens, security interests, conditional and installment sale agreements,
encumbrances, charges or other claims of third parties of any kind, including,
without limitation, any easement, right of way or other encumbrance to title, or
any option, right of first refusal, or right of first offer (collectively,
“Liens”), other than (A) Liens for current taxes and assessments not yet past
due, (B) inchoate mechanics’ and materialmen’s Liens for construction in
progress, (C) supplier’s, workmen’s, repairmen’s, warehousemen’s and carriers’
Liens arising in the ordinary course of business of Parent or such Subsidiary
consistent with past practice, and (D) all matters of record, Liens and other
imperfections of title and encumbrances that would not, individually or in the
aggregate, have a Parent Material Adverse Effect (collectively, “Permitted
Liens”), and (ii) is neither subject to any governmental decree or order to be
sold nor is being condemned, expropriated or otherwise taken by any public
authority with or without payment of compensation therefor, nor, to the
knowledge of Parent, has any such condemnation, expropriation or taking been
proposed.

     (b) Section 4.14(b) of the Parent Disclosure Schedule lists each parcel of
real property currently leased or subleased by Parent or any Subsidiary,
pursuant to a lease agreement to which Parent and the Subsidiaries are parties
(collectively, the “Lease Documents”). True, correct and complete copies of all
Lease Documents have been delivered to the Company. All such current leases and
subleases are in full force and effect, are valid and effective in accordance
with their respective terms, and there is not, under any of such leases, any
existing material default or event of default (or event which, with notice or
lapse of time, or both, would constitute a default) by Parent or any Subsidiary.

     (c) There are no contractual or legal restrictions that preclude or
restrict the ability to use any real property owned or leased by Parent or any
Subsidiary for the purposes for which it is currently being used. There are no
latent defects or adverse physical conditions affecting the real property, and
improvements thereon, owned or leased by Parent or any Subsidiary other than
those that would not, individually or in the aggregate, prevent or materially
delay consummation of any of the Transactions or otherwise prevent or materially
delay Parent or Merger Sub from performing its obligations under this Agreement
and would not, individually or in the aggregate, have a Parent Material Adverse
Effect.

     (d) Each of Parent and the Subsidiaries has good and valid title to, or, in
the case of leased properties and assets, valid leasehold or subleasehold
interests in, all of its properties and assets, tangible and intangible, real,
personal and mixed, used or held for use in its business, free and clear of any
Liens, except for such imperfections of title, if any, that do not materially

18



--------------------------------------------------------------------------------



 



interfere with the present value of the subject property and that would not have
a Parent Material Adverse Effect.

     SECTION 4.15 Intellectual Property. (a) To the knowledge of Parent, the
conduct of the business of Parent and the Subsidiaries as currently conducted
does not infringe upon or misappropriate the Intellectual Property rights of any
third party in any material respect, and no claim has been asserted to Parent
that the conduct of the business of Parent and the Subsidiaries as currently
conducted infringes upon or may infringe upon or misappropriates the
Intellectual Property Rights of any third party in any material respect;
(b) Parent and the Subsidiaries own, or have the right to use pursuant to
licenses, sublicenses, agreements, or permissions, all Intellectual Property
material to the operation of the business of Parent and the Subsidiaries as
presently conducted; (c) with respect to each item of Intellectual Property
owned by Parent or a Subsidiary and material to the business, financial
condition or results of operations of Parent and the Subsidiaries taken as a
whole (“Parent Owned Intellectual Property”), Parent or a Subsidiary is the
owner of the entire right, title and interest in and to such Parent Owned
Intellectual Property and is entitled to use such Parent Owned Intellectual
Property in the continued operation of its respective business; (d) with respect
to each item of Intellectual Property licensed to Parent or a Subsidiary that is
material to the business of Parent and the Subsidiaries as currently conducted
(“Parent Licensed Intellectual Property”), Parent or a Subsidiary has the right
to use such Parent Licensed Intellectual Property in the continued operation of
its respective business in accordance with the terms of the license agreement
governing such Parent Licensed Intellectual Property; (e) Parent Owned
Intellectual Property is valid and enforceable, and has not been adjudged
invalid or unenforceable in whole or in part; (f) to the knowledge of Parent, no
person is engaging in any activity that infringes upon Parent Owned Intellectual
Property in any material respect; (g) to the knowledge of Parent, each license
of Parent Licensed Intellectual Property is valid and enforceable, is binding on
all parties to such license, and is in full force and effect; (h) to the
knowledge of Parent, no party to any license of Parent Licensed Intellectual
Property is in material breach thereof or default thereunder; and (i) neither
the execution of this Agreement nor the consummation of any Transaction shall
adversely affect any of Parent’s material rights with respect to Parent Owned
Intellectual Property or Parent Licensed Intellectual Property.

     SECTION 4.16 Taxes. Parent and the Subsidiaries have filed all material Tax
returns and reports required to be filed by them and have paid and discharged
all material Taxes required to be paid or discharged by them, other than such
payments as are being contested in good faith by appropriate proceedings. No
taxing authority or agency is now asserting or, to the knowledge of Parent,
threatening to assert against Parent or any Subsidiary any deficiency or claim
for any Taxes or interest thereon or penalties in connection therewith.
Section 4.16 of the Parent Disclosure Schedule describes all Tax audits and
investigations currently being conducted by any Governmental Authority. The
accruals and reserves for Taxes reflected in the March 27, 2004 balance sheet of
Parent are adequate to cover all Taxes accruable through such date (including
interest and penalties, if any, thereon) in accordance with GAAP. There are no
Tax liens upon any property or assets of Parent or any of the Subsidiaries
except liens for current Taxes not yet due. To the knowledge of Parent, neither
Parent nor any of its affiliates has taken or agreed to take any action that
would prevent the Merger from qualifying as a reorganization within the meaning
of Section 368(a) of the Code. Parent is not aware of any agreement, plan or
other circumstance that would (i) prevent the Merger from qualifying as a

19



--------------------------------------------------------------------------------



 



reorganization within the meaning of Section 368(a) of the Code or (ii) cause
Section 367(a)(1) of the Code to apply to any person other than a five-percent
transferee shareholder.

     SECTION 4.17 Environmental Matters. Except as described in Section 4.17 of
Parent Disclosure Schedule (a) none of Parent nor any of the Subsidiaries has
violated in any material respect or is in material violation of any
Environmental Law; (b) none of Parent nor any of the Subsidiaries has received
any written notice of actual or alleged material violations of any Environmental
Law; (c) none of the properties owned, leased or operated by Parent or any
Subsidiary (including, without limitation, soils and surface and ground waters)
are materially contaminated with any Hazardous Substance; (d) none of Parent or
any of the Subsidiaries is actually or allegedly liable in any material respect
for any material contamination by Hazardous Substances; (e) none of Parent or
any of the Subsidiaries is actually or allegedly liable in any material respect
under any Environmental Law; (f) none of the real property owned, operated or
leased by Parent or any Subsidiary contains any asbestos in any form or
polychlorinated biphenyls in any form; (g) none of the real property owned,
operated or leased by Parent or any Subsidiary has ever or currently has any
underground storage tanks used to hold Hazardous Substances; (h) each of Parent
and each Subsidiary has all material permits, licenses and other authorizations
required under any Environmental Law (“Environmental Permits”); and (i) none of
Parent nor any of the Subsidiaries has received any written notice from any
Governmental Authority proposing to or threatening to revoke, cancel, rescind,
materially modify or refuse to renew any Environmental Permit.

     SECTION 4.18 Material Contracts. (a) Subsections (i) through (viii) of
Section 4.18(a) of Parent Disclosure Schedule lists the following types of
contracts and agreements to which Parent or any Subsidiary is a party (such
contracts and agreements as are required to be set forth in Section 4.18(a) of
Parent Disclosure Schedule being the “Material Contracts”):



  (i)   each “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) with respect to Parent and its Subsidiaries;    
(ii)   each contract and agreement which is likely to involve consideration of
more than $2,500,000, in the aggregate, over the remaining term of such contract
or agreement;     (iii)   all material broker, distributor, supply, dealer,
manufacturer’s representative, franchise, agency, sales promotion, market
research, marketing consulting and advertising contracts and agreements to which
Parent or any Subsidiary is a party;     (iv)   all management contracts
(excluding contracts for employment) and contracts with other consultants,
including any contracts involving the payment of royalties or other amounts
calculated based upon the revenues or income of Parent or any Subsidiary or
income or revenues related to any product of Parent or any Subsidiary to which
Parent or any Subsidiary is a party;

20



--------------------------------------------------------------------------------



 



  (v)   all material contracts and agreements under which it has created,
incurred, assumed, or guaranteed any material indebtedness or under which it has
imposed a material Lien on any of its assets, tangible or intangible;     (vi)  
all material contracts and agreements with any Governmental Authority to which
Parent or any Subsidiary is a party;     (vii)   all contracts and agreements
that materially limit, or purport to materially limit, the ability of Parent or
any Subsidiary to compete in any line of business or with any person or entity
or in any geographic area or during any period of time;     (viii)   all other
contracts and agreements, whether or not made in the ordinary course of
business, which are material to Parent or the conduct of its business, or the
absence of which would, individually or in the aggregate, prevent or materially
delay consummation of any of the Transactions or otherwise prevent or materially
delay Parent or Merger Sub from performing its obligations under this Agreement
or would, individually or in the aggregate, have a Parent Material Adverse
Effect;     (ix)   any material agreement concerning a partnership or joint
venture; and     (x)   any agreement under which it has advanced or loaned any
amount to any of its stockholders, affiliates, directors, officers, or employees
other than in the ordinary course of business.

     (b) Except as would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent or Merger Sub from performing its obligations under this
Agreement and would not, individually or in the aggregate, have a Parent
Material Adverse Effect, (i) each Material Contract is a legal, valid and
binding agreement, and none of the Material Contracts is in default by its terms
or has been canceled by the other party; (ii) to Parent’s knowledge, no other
party is in breach or violation of, or default under, any Material Contract;
(iii) Parent and the Subsidiaries have not received any claim of default under
any such agreement; and (iv) neither the execution of this Agreement nor the
consummation of any Transaction shall constitute a default under, give rise to
cancellation rights under, or otherwise adversely affect any of the rights of
Parent or any Subsidiary under any Material Contract. Parent has furnished or
made available to the Company true and complete copies of all Material
Contracts, including any amendments thereto.

     SECTION 4.19 Insurance. Parent and its Subsidiaries maintain insurance
coverage with reputable insurers in such amounts and covering such risks as are
in accordance with normal industry practice for companies engaged in businesses
similar to that of Parent and its Subsidiaries. There is no claim pending under
any of such policies as to which coverage has been denied or disputed by the
underwriters of such policies. All premiums due and payable under all such
policies have been paid, and Parent and its Subsidiaries are otherwise in
compliance in all material respects with the terms of such policies. To the
knowledge of Parent, there has been no threatened termination of, or material
premium increase with respect to, any of such policies.

21



--------------------------------------------------------------------------------



 



     SECTION 4.20 Customers and Suppliers. As of the date of this Agreement,
none of the Parent’s ten largest customers accounted for more than ten percent
of Parent’s consolidated revenues during the 12-month period ended as of
December 25, 2004 and no material supplier of Parent and its Subsidiaries,
(i) has cancelled or otherwise terminated any Material Contract with Parent or
any Subsidiary prior to the expiration of its term, or (ii) to Parent’s
knowledge, has threatened, or indicated its intention, to cancel or otherwise
terminate its relationship with Parent or its Subsidiaries or to reduce
substantially its purchase from or sale to Parent or any Subsidiary of any
products, equipment, goods or services.

     SECTION 4.21 Certain Business Practices. None of Parent, any Subsidiary or,
in connection with the operation of the business of Parent or any Subsidiary,
any directors or officers, agents or employees of Parent or any Subsidiary, has
(i) directly or indirectly given or agreed to give any funds for unlawful
contributions, payments, gifts, entertainment or other unlawful expenses related
to political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or (iii) made any payment in the nature of criminal bribery.

     SECTION 4.22 Interested Party Transactions. Except as disclosed in
Section 4.22 of the Parent Disclosure Schedule, no director, officer or other
affiliate of Parent or any Subsidiary has or has had, directly or indirectly,
(i) an economic interest in any person that has furnished or sold, or furnishes
or sells, services or products that Parent or any Subsidiary furnishes or sells,
or proposes to furnish or sell; (ii) an economic interest in any person that
purchases from or sells or furnishes to, Parent or any Subsidiary, any goods or
services; (iii) a beneficial interest in any contract or agreement disclosed in
Section 4.18(a) of the Parent Disclosure Schedule; or (iv) any contractual or
other arrangement with Parent or any Subsidiary.

     SECTION 4.23 No Vote Required. No vote of the stockholders of Parent is
required by Law, Parent’s Articles of Amalgamation or By-laws or otherwise in
order for Parent and Merger Sub to consummate the Transactions.

     SECTION 4.24 Accounts Receivable. All accounts receivable of Parent and its
Subsidiaries reflected in the Financial Statements arose from, and such accounts
receivable existing as of the Effective Time will have arisen from, the sale of
goods or services in the ordinary course of business consistent with past
practice and, to the knowledge of Parent, constitute only valid and undisputed
claims of Parent or a Subsidiary not subject to valid claims of setoff or other
defenses or counterclaims other than normal cash discounts accrued in the
ordinary course of business consistent with past practice. Such accounts
receivable are collectible in a manner consistent with Parent’s past practice.

     SECTION 4.25 Inventories. Subject to amounts reserved therefore on the
Financial Statements, the values at which all inventory, merchandise, finished
goods, work in process and raw materials of Parent and its Subsidiaries
(“Inventories”) are carried on the Financial Statements reflect the historical
inventory valuation policy of Parent and the Subsidiaries of stating such
Inventories at the lower of cost (determined in a manner consistent with the
valuation of Inventories in the Financial Statements) or market value. Except as
set forth in Section 4.25 of the Parent Disclosure Schedule:

22



--------------------------------------------------------------------------------



 



     (a) Parent or a Subsidiary, as the case may be, has good and marketable
title to the Inventories free and clear of all Liens other than Permitted Liens.

     (b) Parent has adequately provided for obsolescence and returns and the
provision for obsolescence and returns is accurately reflected, in all material
respects, in the Financial Statements.

     (c) Neither Parent nor any Subsidiary has acquired or committed to acquire
or manufacture Inventory for sale which is not of a quality and quantity usable
in the ordinary course of business within a reasonable period of time and
consistent with past practice. The Inventories are in good and merchantable
condition in all material respects, are suitable and usable for the purposes for
which they are intended and are in a condition such that they can be sold in the
ordinary course of the business of Parent and its Subsidiaries consistent with
past practice.

     SECTION 4.26 Operations of Merger Sub. Merger Sub is a direct, wholly owned
subsidiary of Parent, was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement, has engaged in no other business
activities and has conducted its operations only as contemplated by this
Agreement. Except for obligations and liabilities incurred in connection with
its organization and the transactions contemplated by this Agreement, Merger Sub
has no obligations or liabilities.

     SECTION 4.27 Brokers. No broker, finder or investment banker (other than
Bear Stearns) is entitled to any brokerage, finder’s or other fee or commission
in connection with the Transactions based upon arrangements made by or on behalf
of Parent or Merger Sub. Parent has heretofore furnished to the Company a
complete and correct copy of all written agreements between Parent and Bear
Stearns pursuant to which such firm would be entitled to any payment relating to
the Transactions.

ARTICLE V

CONDUCT OF BUSINESS PENDING THE MERGER

     SECTION 5.01 Conduct of Business by the Company Pending the Merger. Except
as expressly contemplated by any other provision of this Agreement or at the
direction of, or as consented to by, Parent or its affiliates or associates, the
Company agrees that, between the date of this Agreement and the Effective Time,
the businesses of the Company and its subsidiaries shall be conducted, and the
Company and its subsidiaries shall not take any action except, in all material
respects, in the ordinary course of business and in a manner consistent with
past practice.

     SECTION 5.02 Conduct of Business by Parent Pending the Merger. Except as
expressly contemplated by any other provision of this Agreement, Parent agrees
that from the date of this Agreement until the earlier of the termination of
this Agreement and the Effective Time, Parent shall not except as disclosed in
Section 5.02 of the Parent Disclosure Schedule, directly or indirectly, do, or
propose to do, any of the following without the prior written consent of the
Company:

23



--------------------------------------------------------------------------------



 



     (a) conduct the businesses of Parent and the Subsidiaries in a manner, or
take any action with respect to the businesses of Parent and the Subsidiaries,
that is not in the ordinary course of business and consistent with past practice
or that would cause Parent to be in default of the Amended and Restated Accounts
Receivable Management, Loan and Security Agreement between GMAC Commercial
Finance Corporation – Canada and Parent (as in effect on the date hereof,
irrespective of any subsequent waiver or amendment);

     (b) change nor amend the charter documents or By-laws of Parent;

     (c) issue, sell, or grant any shares of capital stock (except Parent Common
Stock issued upon exercise of options outstanding on the date of the Agreement),
or any options, warrants, or rights to purchase or subscribe to, or enter into
any arrangement or contract with respect to the issuance or sale of, any of the
capital stock of Parent or any Subsidiary or rights or obligations convertible
into or exchangeable for any such shares of capital stock;

     (d) split, combine or reclassify any of its capital stock or otherwise make
any changes in the capital structure of Parent;

     (e) declare, pay, or set aside for payment any dividend or other
distribution in respect of the capital stock or other equity securities of
Parent or any Subsidiary or redeem, purchase, or otherwise acquire any shares of
the capital stock or other securities of Parent or any Subsidiary or rights or
obligations convertible into or exchangeable for any shares of the capital stock
or other securities of Parent or any Subsidiary or obligations convertible into
such, or any options, warrants, or other rights to purchase or subscribe to any
of the foregoing;

     (f) (i) except for normal increases made in the ordinary course of business
consistent with past practice, or as required by applicable Law or an agreement
in existence as of the date of this Agreement, increase the wages, salaries,
compensation, pension, or other fringe benefits or perquisites payable to any
officer, employee, or director of Parent or any Subsidiary or pay any benefit
not contemplated by any Plan as in effect on the date hereof, (ii) pay any
pension or retirement allowance not required by any existing Plan or by
applicable Law, (iii) except for bonuses paid in the ordinary course of business
consistent with past practice, or as required by an agreement in existence as of
the date of this Agreement, pay any bonus, (iv) except for agreements entered or
amended in the ordinary course of business consistent with past practice, become
a party to, amend or commit itself to, any pension, retirement, profit-sharing
or welfare benefit plan or agreement or employment, consulting, indemnification,
severance or termination agreement with or for the benefit of any employee,
other than as required by applicable law or an existing agreement set forth in
Section 4.12(a) of the Parent Disclosure Schedule, or (v) except as required
under any existing Plan, grant, or agreement, accelerate the vesting of, or the
lapsing of restrictions with respect to, any stock options granted pursuant to
any Parent Stock Option Plan or any other Parent stock-based awards;

24



--------------------------------------------------------------------------------



 



     (g) sell, license, lease, encumber, assign or otherwise dispose of, abandon
or fail to maintain any of its material assets, properties (including
Intellectual Property) or other rights or agreements other than in the ordinary
course of business consistent with past practice;

     (h) enter into any new line of business;

     (i) acquire or agree to acquire, by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof;

     (j) create, renew, amend or terminate, fail to perform any material
obligations under, waive or release any material rights under or give notice of
a proposed renewal, amendment, waiver, release or termination of, any material
contract, agreement or lease for goods, services or office space to which Parent
or any of the Subsidiaries is a party or by which Parent or any of the
Subsidiaries or their respective properties is bound, other than any of the
foregoing arising in the ordinary course of business (and as to which Parent
shall provide prior notice thereof to the Company);

     (k) (i) cause any material insurance policy naming it as a beneficiary or a
loss payable payee to be canceled or terminated, or (ii) cause Parent’s
directors and officers liability insurance policy, and any excess liability
policy related thereto, to be canceled, terminated or otherwise not be renewed
or replaced with at least an equivalent amount of coverage and on other terms no
less favorable to Parent and its officers and directors;

     (l) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of Parent
or any of its Subsidiaries;

     (m) make any material election relating to Taxes or change any Tax
accounting method, or settle any material liability relating to Taxes (other
than in the ordinary course of business);

     (n) engage in any action that could reasonably be expected to cause the
Merger (i) to fail to qualify as a “reorganization” under Section 368(a) of the
Code or (ii) to result in the application of Section 367(a)(1) of the Code to
any person other than a five-percent transferee shareholder;

     (o) take any action to cause Parent’s representations and warranties set
forth in Article IV to be untrue in any material respect;

     (p) take any action that would reasonably be likely to materially delay the
Merger; or

     (q) agree to take, make any commitment to take, or adopt any resolutions of
its board of directors in support of, any of the foregoing actions.

25



--------------------------------------------------------------------------------



 



ARTICLE VI

ADDITIONAL AGREEMENTS

     SECTION 6.01 Registration Statement; Proxy Statement. (a) As promptly as
practicable after the execution of this Agreement, (i) Parent and the Company
shall prepare and file with the SEC the proxy statement to be sent to the
stockholders of the Company relating to the meeting of the Company’s
stockholders (together with any adjournments or postponements thereof, the
“Company Stockholders’ Meeting”) to be held to consider approval and adoption of
this Agreement (such proxy statement, as amended or supplemented, being referred
to herein as the “Proxy Statement”) and (ii) Parent shall prepare and file with
the SEC a registration statement on Form F-4 (together with all amendments
thereto, the “Registration Statement”) in which the Proxy Statement shall be
included as a prospectus, in connection with the registration under the
Securities Act of the shares of Parent Common Stock to be issued to holders of
Shares pursuant to the Merger. Parent and the Company each shall use their
reasonable best efforts to cause the Registration Statement to become effective
as promptly as practicable, and, prior to the effective date of the Registration
Statement, Parent shall take all action required under any applicable federal,
state or Canadian securities Laws in connection with the issuance of shares of
Parent Common Stock pursuant to the Merger. The Company shall furnish all
information concerning the Company as Parent may reasonably request in
connection with such actions and the preparation of the Registration Statement
and Proxy Statement. As promptly as practicable after the Registration Statement
shall have become effective, the Company shall mail the Proxy Statement to its
stockholders.

     (b) The Company covenants that neither the Company Board nor the Special
Committee shall withdraw or modify, or propose to withdraw or modify, in a
manner adverse to Parent or Merger Sub, the approval or recommendation by the
Company Board and the Special Committee of this Agreement, the Merger or the
Transactions (the “Company Recommendation”), and the Proxy Statement shall
include the recommendation of the Special Committee to the Company Board and of
the Company Board to the stockholders of the Company in favor of approval and
adoption of this Agreement. Notwithstanding the foregoing, if the Company Board
or the Special Committee determines, in its good faith judgment prior to the
Required Company Vote and the Disinterested Stockholder Vote and after
consultation with outside legal counsel (who may be the Company’s regularly
engaged outside legal counsel), that the failure to make a change in the Company
Recommendation would be inconsistent with its fiduciary obligations to the
Company and its stockholders under applicable Law, the Company Board or the
Special Committee may withdraw or modify or propose to withdrawal or modify the
Company Recommendation. The Company shall have the right to notify the
stockholders of the Company of any such withdrawal or modification.

     (c) No amendment or supplement to the Proxy Statement or the Registration
Statement will be made by Parent or the Company without the approval of the
other party (such approval not to be unreasonably withheld or delayed). Parent
and the Company each will advise the other, promptly after they receive notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order, of
the suspension of the qualification of the Parent Common Stock issuable in
connection with the Merger for offering or sale in any jurisdiction, or of any
request by the SEC

26



--------------------------------------------------------------------------------



 



for amendment of the Proxy Statement or the Registration Statement or comments
thereon and responses thereto or requests by the SEC for additional information.

     (d) Parent represents that the information supplied by Parent for inclusion
in the Registration Statement and the Proxy Statement shall not, at (i) the time
the Registration Statement is declared effective, (ii) the time the Proxy
Statement (or any amendment thereof or supplement thereto) is first mailed to
the stockholders of the Company, (iii) the time of the Company Stockholders’
Meeting and (iv) the Effective Time, contain any untrue statement of a material
fact or fail to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. If, at any time prior to the
Effective Time, any event or circumstance relating to Parent or Merger Sub, or
their respective officers or directors, should be discovered by Parent which
should be set forth in an amendment or a supplement to the Registration
Statement or Proxy Statement, Parent shall promptly inform the Company. All
documents that Parent is responsible for filing with the SEC in connection with
the Merger or the other transactions contemplated by this Agreement will comply
as to form and substance in all material aspects with the applicable
requirements of the Securities Act and the Exchange Act.

     (e) The Company represents that the information supplied by the Company for
inclusion in the Registration Statement and the Proxy Statement shall not, at
(i) the time the Registration Statement is declared effective, (ii) the time the
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to the stockholders of the Company, (iii) the time of the Company Stockholders’
Meeting and (iv) the Effective Time, contain any untrue statement of a material
fact or fail to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Notwithstanding the foregoing, no
representation is made by the Company with respect to information included in
the Registration Statement or Proxy Statement based on information supplied by
Parent or its affiliates or associates. If, at any time prior to the Effective
Time, any event or circumstance relating to the Company or any Company
Subsidiary, or their respective officers or directors, should be discovered by
the Company which should be set forth in an amendment or a supplement to the
Registration Statement or Proxy Statement, the Company shall promptly inform
Parent. All documents that the Company is responsible for filing with the SEC in
connection with the Merger or the other transactions contemplated by this
Agreement will comply as to form and substance in all material respects with the
applicable requirements of the Securities Act and the Exchange Act.

     SECTION 6.02 Company Stockholders’ Meeting. The Company shall call and hold
the Company Stockholders’ Meeting as promptly as practicable for the purpose of
voting upon the approval and adoption of this Agreement and the Company shall
use its reasonable efforts to hold the Company Stockholders’ Meeting as soon as
practicable after the date on which the Registration Statement becomes
effective. The Company shall use its reasonable efforts to solicit from its
stockholders proxies in favor of the approval and adoption of this Agreement,
and shall take all other action necessary or advisable to secure the required
vote or consent of its stockholders, except in the event and to the extent that
the Company Board or the Special Committee, in accordance with the last sentence
of Section 6.01(b), withdraws or modifies the Company Recommendation.

27



--------------------------------------------------------------------------------



 



     SECTION 6.03 Access to Information; Confidentiality. (a) Except as required
pursuant to any confidentiality agreement or similar agreement or arrangement to
which the Company or Parent or any of their respective subsidiaries is a party
or pursuant to applicable Law, from the date of this Agreement until the
Effective Time, the Company and Parent shall (and shall cause their respective
subsidiaries to): (i) provide to the other party (and the other party’s
officers, directors, employees, accountants, consultants, financial advisors,
legal counsel, agents and other representatives, collectively,
“Representatives”) access at reasonable times upon prior notice to the officers,
employees, agents, properties, offices and other facilities of such party and
its subsidiaries and to the books and records thereof; and (ii) furnish promptly
to the other party such information concerning the business, properties,
contracts, assets, liabilities, personnel and other aspects of such party and
its subsidiaries as the other party or its Representatives may reasonably
request.

     (b) All information obtained by the parties pursuant to this Section 6.03
shall be kept confidential in accordance with the confidentiality agreement,
dated August 30, 2004 (the “Confidentiality Agreement”), between Parent and the
Company.

     (c) No investigation pursuant to this Section 6.03 shall affect any
representation or warranty in this Agreement of any party hereto or any
condition to the obligations of the parties hereto.

     SECTION 6.04 Directors’ and Officers’ Indemnification and Insurance.
(a) The By-laws of the Surviving Corporation shall, and Parent shall cause such
By-laws to contain provisions no less favorable with respect to indemnification
than are set forth in Article Five of the By-laws of the Company, which
provisions shall not be amended, repealed or otherwise modified after the
Effective Time in any manner that would affect adversely the rights thereunder
of individuals who, at or prior to the Effective Time, were directors, officers,
employees, fiduciaries or agents of the Company, unless such modification shall
be required by Law.

     (b) The Surviving Corporation shall, and Parent shall cause the Surviving
Corporation to, maintain in effect for six years from the Effective Time the
current directors’ and officers’ liability insurance policies maintained by the
Company (provided that the Surviving Corporation may substitute therefor
policies with an insurer of equal or greater claims paying ratings and of at
least the same coverage containing terms and conditions that are not materially
less favorable) with respect to matters occurring prior to the Effective Time;
provided, however, that in no event shall the Surviving Corporation or Parent be
required to expend pursuant to this Section 6.04(b) more than an amount per year
equal to 200% of current annual premiums paid by the Company for such insurance.

     (c) The provisions set forth in this Section 6.04 shall not be exclusive of
any other rights with respect to indemnification, insurance or expense
advancement which any person may have or hereafter acquire under any Law,
agreement or otherwise. Following the Effective Time, the Surviving Corporation
shall, and Parent shall cause the Surviving Corporation to, assume, honor and
comply with all agreements and contracts between the Company and its directors,
officers, employees, fiduciaries or agents requiring the Company to provide
indemnification, insurance or expense advancement.

28



--------------------------------------------------------------------------------



 



     (d) In the event the Company or the Surviving Corporation or any of their
respective successors or assigns (i) consolidates with or merges into any other
person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person, then, and in each such case, proper
provision shall be made so that the successors and assigns of the Company or the
Surviving Corporation, as the case may be, or at Parent’s option, Parent, shall
assume the obligations set forth in this Section 6.04.

     SECTION 6.05 Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (a) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which could reasonably be expected to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in any material respect
and (b) any failure of the Company, Parent or Merger Sub, as the case may be, to
comply with or satisfy in any material respect any covenant or agreement to be
complied with or satisfied by it hereunder; provided, however, that the
Company’s obligation pursuant to this Section 6.05 shall be limited to those
matters as to which the Special Committee has knowledge; and provided, further,
that the delivery of any notice pursuant to this Section 6.05 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.

     SECTION 6.06 Company Affiliates. No later than 5 days after the date of
this Agreement, the Company shall deliver to Parent a list of names and
addresses of those persons who were, in the Company’s reasonable judgment, on
such date, affiliates (within the meaning of Rule 145 of the rules and
regulations promulgated under the Securities Act (each such person being a
“Company Affiliate”)) of the Company. The Company shall provide Parent with such
information and documents as Parent shall reasonably request for purposes of
reviewing such list. The Company shall use its reasonable efforts to deliver or
cause to be delivered to Parent, prior to the Effective time, an affiliate
letter in the form attached hereto as Exhibit 6.06, executed by each of the
Company Affiliates identified in the foregoing list and any person who shall, to
the knowledge of the Company, have become a Company Affiliate subsequent to the
delivery of such list.

     SECTION 6.07 Further Action; Reasonable Efforts. Upon the terms and subject
to the conditions of this Agreement, each of the parties hereto shall (i) make
promptly its respective filings, and thereafter make any other required
submissions, under applicable Laws with respect to the Transactions and (ii) use
its reasonable efforts to take, or cause to be taken, all appropriate action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws or otherwise to consummate and make effective the Transactions,
including, without limitation, using its reasonable efforts to obtain all
Permits, consents, approvals, authorizations, qualifications and orders of
Governmental Authorities and parties to contracts with Parent, the Subsidiaries,
the Company and the Company’s subsidiaries as are necessary for the consummation
of the Transactions and to fulfill the conditions to the Merger; provided that
neither Merger Sub nor Parent will be required by this Section 6.07 to take any
action, including entering into any consent decree, hold separate orders or
other arrangements, that (A) requires the divestiture of any assets of any of
Merger Sub, Parent, the Company or any of their respective subsidiaries or
(B) limits Parent’s freedom of action with respect to, or its ability to retain,
the Company and its subsidiaries or any portion thereof or any of Parent’s or
its affiliates’

29



--------------------------------------------------------------------------------



 



other assets or businesses. In case, at any time after the Effective Time, any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of each party to this Agreement
shall use their reasonable efforts to take all such action.

     SECTION 6.08 Plan of Reorganization. (a) This Agreement is intended to
constitute a “plan of reorganization” within the meaning of section 1.368-2(g)
of the income tax regulations promulgated under the Code. From and after the
date of this Agreement and until the Effective Time, each party hereto shall use
its reasonable efforts to cause the Merger to qualify, and will not knowingly
take any action, cause any action to be taken, fail to take any action or cause
any action to fail to be taken which action or failure to act could prevent the
Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code to which, in the case of any person other than a five-percent
transferee shareholder, Section 367(a)(1) of the Code does not apply. Following
the Effective Time, neither the Surviving Corporation, Parent nor any of their
affiliates shall knowingly take any action, cause any action to be taken, fail
to take any action or cause any action to fail to be taken, which action or
failure to act could cause the Merger (i) to fail to qualify as a
“reorganization” within the meaning of Section 368(a) of the Code or (ii) result
in the application of Section 367(a)(1) of the Code to any person other than a
five-percent transferee shareholder.

     (b) As of the date hereof, Parent does not know of any reason (i) why it
would not be able to deliver to counsel to the Company, at the date of the legal
opinion required by Section 7.03(d), certificates substantially in compliance
with Internal Revenue Service (“IRS”) published advance ruling guidelines, with
customary exceptions and modifications thereto, to enable such firm to deliver
such opinion, and Parent hereby agrees to deliver such certificates effective as
of the date of such opinion or (ii) why counsel to the Company would not be able
to deliver the opinion required by Section 7.03(d). Parent will deliver such
certificates to counsel to the Company.

     (c) Following the Effective Time, Parent shall cause the Company to comply
with the U.S. tax reporting requirements described in Section 1.367(a)-3(c)(6)
of the income tax regulations promulgated under the Code.

     SECTION 6.09 Obligations of Merger Sub. Parent shall take all action
necessary to cause Merger Sub to perform its obligations under this Agreement
and to consummate the Merger on the terms and subject to the conditions set
forth in this Agreement.

     SECTION 6.10 Consents of Accountants. Parent and the Company will each use
all reasonable efforts to cause to be delivered to each other consents from
their respective independent auditors, in form reasonably satisfactory to the
recipient and customary in scope and substance for consents delivered by
independent public accountants in connection with registration statements on
Form F-4 under the Securities Act.

     SECTION 6.11 AMEX Listing. Parent shall promptly prepare and submit to the
AMEX a listing application covering the shares of Parent Common Stock
outstanding and those to be issued in the Merger and pursuant to Substitute
Options, and shall use its reasonable efforts to obtain, prior to the Effective
Time, approval for the listing of such Parent Common

30



--------------------------------------------------------------------------------



 



Stock, subject to official notice of issuance to the AMEX, and the Company shall
cooperate with Parent with respect to such listing.

     SECTION 6.12 Public Announcements. The initial press release relating to
this Agreement shall be a joint press release the text of which has been agreed
to by each of Parent and the Company. Thereafter, unless otherwise required by
applicable Law or the requirements of the AMEX, each of Parent and the Company
shall each use its reasonable efforts to consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement, the Merger or any of the other Transactions.

     SECTION 6.13 Board of Directors of Parent. Within one year following the
Effective Time, a majority of the members of the Parent Board shall be
independent within the rules of AMEX.

     SECTION 6.14 Company Stock Held by Parent. From the date hereof until the
Effective Time, Parent shall not transfer, sell or otherwise dispose of any of
the shares of Company Common Stock, Company Preferred Stock or warrants to
purchase Company Common Stock owned by Parent. At the Company Stockholders’
Meeting, Parent shall vote all shares of Company Common Stock and Company
Preferred Stock owned by Parent in favor of the approval and adoption of this
Agreement.

ARTICLE VII

CONDITIONS TO THE MERGER

     SECTION 7.01 Conditions to the Obligations of Each Party. The obligations
of the Company, Parent and Merger Sub to consummate the Merger are subject to
the satisfaction or waiver (where permissible) of the following conditions:

     (a) Registration Statement. The Registration Statement shall have been
declared effective by the SEC under the Securities Act and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued by the SEC and no proceeding for that purpose shall have been initiated
by the SEC.

     (b) Company Stockholder Approval. The Company shall have obtained the
Disinterested Stockholder Vote at the Company Stockholders’ Meeting.

     (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
executive order or award (an “Order”) which is then in effect and has the effect
of making the Merger illegal or otherwise prohibiting consummation of the
Merger.

     (d) AMEX Listing. The shares of Parent Common Stock shall have been
authorized for listing on the AMEX, subject to official notice of issuance.

     (e) HLHZ Opinion. The HLHZ Fairness Opinion shall not have been withdrawn,
revoked, annulled or materially modified.

31



--------------------------------------------------------------------------------



 



     SECTION 7.02 Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:

     (a) Representations and Warranties. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects as of the Effective Time, as though made on and as of the
Effective Time, except to the extent expressly made as of an earlier date, in
which case as of such earlier date (provided that any representation or warranty
that is qualified by materiality or Company Material Adverse Effect shall be
true and correct in all respects as of the Effective Time, or as of such
particular earlier date, as the case may be); provided, however, this condition
shall not apply to any representation or warranty of the Company that, to the
knowledge of Parent, was not true and correct as of the date hereof; and
provided, further, this condition shall not apply to any representation or
warranty of the Company if the failure of such representation or warranty to be
so true and correct is attributable to any action or inaction on the part of
Parent or its affiliates or associates.

     (b) Agreements and Covenants. The Company shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time; provided, however, this condition shall not apply to any agreement or
covenant of the Company if the failure by the Company to so perform or comply is
attributable to any action or inaction on the part of Parent or its affiliates
or associates.

     (c) Officer Certificate. The Company shall have delivered to Parent a
certificate, dated the date of the Closing, signed by the Chief Administrative
Officer of the Company, certifying as to the satisfaction of the conditions
specified in Sections 7.02(a) and 7.02(b).

     (d) Consents. All consents, approvals and authorizations legally required
to be obtained to consummate the Merger shall have been obtained from and made
with all Governmental Authorities, and all consents from the third parties
listed in Section 7.02(d) of the Parent Disclosure Schedule shall have been
obtained.

     (e) Material Adverse Effect. No Company Material Adverse Effect shall have
occurred since the date of this Agreement.

     SECTION 7.03 Conditions to the Obligations of the Company. The obligations
of the Company to consummate the Merger are subject to the satisfaction or
waiver (where permissible) of the following additional conditions:

     (a) Representations and Warranties. The representations and warranties of
Parent and Merger Sub contained in this Agreement shall be true and correct in
all material respects as of the Effective Time, as though made on and as of the
Effective Time, except to the extent expressly made as of an earlier date, in
which case as of such earlier date (provided that any representation or warranty
that is qualified by materiality

32



--------------------------------------------------------------------------------



 



or Parent Material Adverse Effect shall be true and correct in all respects as
of the Effective Time, or as of such particular earlier date, as the case may
be).

     (b) Agreements and Covenants. Parent and Merger Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time.

     (c) Officer Certificate. Parent shall have delivered to the Company a
certificate, dated the date of the Closing, signed by the President or any Vice
President of Parent, certifying as to the satisfaction of the conditions
specified in Sections 7.03(a) and 7.03(b).

     (d) Tax Opinion. The Company shall have received the opinion of Holland &
Knight LLP, counsel to the Company, based upon customary representations of
Parent, Merger Sub and the Company, and normal assumptions, to the effect that,
for United States federal income tax purposes, (i) the Merger will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code and each of
Parent and the Company will be a “party to the reorganization” within the
meaning of section 368(b) of the Code, and (ii) the conversion of Company Common
Shares into Parent Common Stock in the Merger will not result in the recognition
of gain under Section 367 of the Code to any person who is not a five percent
transferee shareholder, which opinion shall not have been withdrawn or modified
in any material respect; provided, however, that if such counsel is unable or
unwilling to deliver such opinion this condition shall be satisfied by delivery
to the Company of a similar opinion of King & Spalding LLP. The issuance of such
opinion shall be conditioned on receipt by Holland and Knight LLP or King &
Spalding LLP, as the case may be, of representation letters from each of Parent
and Company as contemplated in Section 6.08 of this Agreement. Each such
representation letter shall be dated on or before the date of such opinion and
shall not have been withdrawn or modified in any material respect as of the
Effective Time.

     (e) Company Stockholder Approval. The Company shall have obtained the
Required Stockholder Vote at the Company Stockholders’ Meeting.

     (f) Articles of Amalgamation and By-laws. The Articles of Amalgamation and
By-laws of Parent in effect shall be in the form attached hereto as
Exhibit 7.03(f)(i) and Exhibit 7.03(f)(ii), respectively.

     (g) Material Adverse Effect. No Parent Material Adverse Effect shall have
occurred since the date of this Agreement.

     (h) Consents. All consents, approvals and authorizations legally required
to be obtained to consummate the Merger shall have been obtained from and made
with all Governmental Authorities, and all consents from the third parties
listed in Section 7.02(d) of the Parent Disclosure Schedule shall have been
obtained.

     (i) Conversion of Parent Securities. All of the issued and outstanding
Series A Preferred Shares of Parent Preferred Stock and $5,000,000 aggregate
principal amount of Secured Convertible Notes of Parent (“Secured Convertible
Notes”) shall have been

33



--------------------------------------------------------------------------------



 



converted into 512,015 shares of Parent Common Stock and 504,876 Parent Class B
Shares; nil Series A Preferred Shares of Parent Preferred Stock and nil Secured
Convertible Notes shall be issued and outstanding.

     (j) Anti-Dilution Provisions.

     (i) Each Company Warrant shall have been amended, for no additional
consideration to the holder, to (A) provide that the definition of “Additional
Shares of Common Stock” shall specifically exclude any stock options or other
securities exercisable for, convertible into or exchangeable into capital stock
(or shares issued upon exercise, conversion or exchange thereof), any restricted
stock or any other equity granted or issued for a compensatory purpose following
the Effective Time to employees, officers, directors or consultants, and
(B) delete the last two sentences of Section 1 thereof.

     (ii) The employment agreement dated October 24, 2001 between Parent and
Thomas A. Andruskevich (the “Andruskevich Employment Agreement”) shall have been
amended, in form reasonably satisfactory to the Company, for no additional
consideration to Mr. Andruskevich, to provide that any stock options or other
securities exercisable for, convertible into or exchangeable into capital stock
(or shares issued upon exercise, conversion or exchange thereof), any restricted
stock or any other equity granted or issued for a compensatory purpose following
the Effective Time to employees, officers, directors or consultants shall be
disregarded for purposes of calculating two percent (2%) of the issued and
outstanding shares in the capital stock of Parent (on a fully diluted basis)
pursuant to Section 5.1 of the Andruskevich Employment Agreement.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

     SECTION 8.01 Termination. This Agreement may be terminated and the Merger
and the other Transactions may be abandoned at any time prior to the Effective
Time, notwithstanding any requisite approval and adoption of this Agreement and
the Transactions by the stockholders of the Company, as follows:

     (a) by mutual written consent of Parent and the Company duly authorized by
the Board of Directors of Parent and the Special Committee; or

     (b) by either Parent or the Company if the Effective Time shall not have
occurred on or before December 31, 2005; provided, however, that the right to
terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose material breach of any representation, warranty, covenant or
agreement under this

34



--------------------------------------------------------------------------------



 



     Agreement has been the cause of, or resulted in, the failure of the
Effective Time to occur on or before such date; or

     (c) by either Parent or the Company if any Governmental Authority shall
have enacted, issued, promulgated, enforced or entered any injunction, order,
decree or ruling (whether temporary, preliminary or permanent) which is then in
effect and has the effect of making consummation of the Merger illegal or
otherwise preventing or prohibiting consummation of the Merger; or

     (d) by Parent or the Company if a Company Triggering Event (as defined
below) shall have occurred; or

     (e) by either Parent or the Company if this Agreement shall fail to receive
the requisite vote for approval at the Company Stockholders’ Meeting as set
forth in Section 7.01(b) (other than by reason of a breach by Parent of
Section 6.14 hereof); or

     (f) by Parent upon a breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue, in either
case such that the conditions set forth in Section 7.02(a) and Section 7.02(b)
would not be satisfied (“Terminating Company Breach”); provided, however, that,
if such Terminating Company Breach is curable by the Company, Parent may not
terminate this Agreement under this Section 8.01(f) for so long as the Company
continues to exercise its best efforts to cure such breach, unless such breach
is not cured within 15 days after notice of such breach is provided by Parent to
the Company; provided, further, that Parent may not terminate this Agreement
under this Section 8.01(f) if such Terminating Company Breach is attributable to
action or inaction on the part of Parent or its affiliates or associates; or

     (g) by the Company upon a breach of any representation, warranty, covenant
or agreement on the part of Parent and Merger Sub set forth in this Agreement,
or if any representation or warranty of Parent and Merger Sub shall have become
untrue, in either case such that the conditions set forth in Section 7.03(a) and
Section 7.03(b) would not be satisfied (“Terminating Parent Breach”); provided,
however, that, if such Terminating Parent Breach is curable by Parent and Merger
Sub, the Company may not terminate this Agreement under this Section 8.01(g) for
so long as Parent and Merger Sub continue to exercise their best efforts to cure
such breach, unless such breach is not cured within 15 days after notice of such
breach is provided by the Company to Parent.

For purposes of this Agreement, a “Company Triggering Event” shall be deemed to
have occurred if: (i) the Company Board or the Special Committee withdraws,
modifies or changes the Company Recommendation in a manner adverse to Parent or
shall have resolved to do so; (ii) the Company shall have failed to include in
the Proxy Statement the recommendation of the Company Board or Special Committee
in favor of the approval and adoption of this Agreement by the Company Board; or
(iii) the HLHZ Fairness Opinion shall have been withdrawn, revoked, annulled or
materially modified.

35



--------------------------------------------------------------------------------



 



     SECTION 8.02 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.01, this Agreement shall forthwith become void,
and there shall be no liability under this Agreement on the part of any party
hereto, except (a) as set forth in Section 8.03 and (b) nothing herein shall
relieve any party from liability for any willful breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
prior to such termination; provided, however, that the Confidentiality Agreement
shall survive any termination of this Agreement.

     SECTION 8.03 Fees and Expenses. All Expenses (as defined below) incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such expenses, whether or not the
Merger or any other transaction is consummated, except that the Company and
Parent shall each pay one-half of all Expenses relating to printing, filing and
mailing the Registration Statement and the Proxy Statement and all SEC and other
regulatory filing fees incurred in connection with the Registration Statement
and the Proxy Statement; provided, however, that in the event this Agreement is
terminated by the Company pursuant to Section 8.01(b) if (i) the Registration
Statement has not been declared effective by the SEC for reasons unrelated to
the Company and its subsidiaries or (ii) the Parent Common Stock has not been
authorized for listing on the AMEX for reasons unrelated to the Company and its
subsidiaries, Parent shall reimburse the Company for all the Company’s Expenses.
“Expenses”, as used in this Agreement, shall include all reasonable
out-of-pocket expenses (including, without limitation, all fees and expenses of
counsel, accountants, investment bankers, experts and consultants to a party
hereto and its affiliates) incurred by a party (which in the case of the Company
shall be deemed to include the Special Committee) or on its behalf in connection
with or related to the authorization, preparation, negotiation, execution and
performance of this Agreement, the preparation, printing, filing and mailing of
the Registration Statement and the Proxy Statement, the solicitation of
stockholder approvals and all other matters related to the closing of the Merger
and the other Transactions.

     SECTION 8.04 Amendment. This Agreement may be amended by the parties hereto
by action taken by or on behalf of their respective Boards of Directors at any
time prior to the Effective Time; provided, however, that, after the approval
and adoption of this Agreement and the Transactions by the stockholders of the
Company, no amendment may be made which by applicable Law or in accordance with
the rules of the AMEX requires further approval by such stockholders without
such further approval. This Agreement may not be amended except by an instrument
in writing signed by each of the parties hereto.

     SECTION 8.05 Waiver. At any time prior to the Effective Time, any party
hereto may (a) extend the time for the performance of any obligation or other
act of any other party hereto, (b) waive any inaccuracy in the representations
and warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any agreement of any other party
or any condition to its own obligations contained herein. Any such extension or
waiver shall be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby.

36



--------------------------------------------------------------------------------



 



ARTICLE IX

GENERAL PROVISIONS

     SECTION 9.01 Non-Survival of Representations, Warranties and Agreements.
The representations, warranties and agreements in this Agreement and in any
certificate delivered pursuant hereto shall terminate at the Effective Time,
except that the agreements set forth in Articles I and II, Section 6.04 and
Section 6.08 and this Article IX shall survive the Effective Time.

     SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or email or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 9.02):

if to Parent or Merger Sub:

Henry Birks & Sons Inc.
1240 Square Phillips
Montreal, Quebec
H3B 3H4
Attention: Sabine Bruckert, Esq.
bruckerts@birks.com

with a copy to:

Shearman & Sterling LLP
199 Bay Street
Commerce Court West
Suite 4405, P.O. Box 247
Toronto, Ontario
M5L 1E8 CANADA
Attention: Brice T. Voran, Esq.
bvoran@shearman.com
and
Adam M. Givertz, Esq.
agivertz@shearman.com

if to the Company:

Mayor’s Jewelers, Inc.
14051 N.W. 14th Street
Sunrise, Florida 33323
Attention: Marc Weinstein
mweinstein@mayors.com
and

37



--------------------------------------------------------------------------------



 



Ann Spector Lieff, Chairperson of the Special Committee
annlieff@aol.com

with a copy to:

Holland & Knight LLP
701 Brickell Avenue
Suite 3000
Miami, Florida 33131
Attention: Rodney H. Bell, Esq.
rodney.bell@hklaw.com
and

King & Spalding LLP
191 Peachtree Street
Atlanta, Georgia 30303
Attention: C. William Baxley, Esq.
bbaxley@kslaw.com

     SECTION 9.03 Certain Definitions. (a) For purposes of this Agreement:

     “affiliate” of a specified person means a person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person.

     “associate” of a specified person has the meaning ascribed to such term
under Rule 12b-2 of the Exchange Act.

     “business day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in The City of New York and/or Montreal, Quebec.

     “Company Material Adverse Effect” means any event, circumstance, change or
effect that, individually or in the aggregate with all other events,
circumstances, changes and effects, is or is reasonably likely to be materially
adverse to (i) the business, condition (financial or otherwise), assets,
liabilities or results of operations of the Company and its subsidiaries taken
as a whole or (ii) the ability of the Company to consummate the transactions
contemplated by this Agreement; provided, however, that clause (i) shall not
include any event, circumstance, change or effect resulting from (x) changes in
general economic conditions, changes in the stock price of the Company, or
changes in securities markets in general that do not have a materially
disproportionate effect (relative to other industry participants) on the Company
or its subsidiaries, (y) general changes in the industries in which the Company
and its subsidiaries operate, except those events, circumstances, changes or
effects that adversely affect the Company and its subsidiaries to a materially
greater extent than they affect other entities operating

38



--------------------------------------------------------------------------------



 



in such industries or (z) the public announcement or pendency of the
transactions contemplated hereby.

     “Company Preferred Stock” means the shares of preferred stock, par value
$0.0001 per share, of the Company designated as “Series A-1 Convertible
Preferred Stock.”

     “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, or as trustee or executor,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.

     “Disinterested Stockholder Vote” means the affirmative vote in favor of the
approval and adoption of this Agreement by at least a majority of the
outstanding shares of Company Common Stock voted, in person or by proxy (but not
including a vote that is not counted as either affirmative or negative), at the
Company Stockholder meeting by persons other than Parent or any person that is
an affiliate or associate of Parent.

     “Environmental Laws” means any United States federal, state or local or
Canadian federal, provincial or local or non-United States or Canadian Laws
relating to (i) releases or threatened releases of Hazardous Substances or
materials containing Hazardous Substances; (ii) the manufacture, handling,
transport, use, treatment, storage or disposal of Hazardous Substances or
materials containing Hazardous Substances; or (iii) pollution or protection of
the environment, health, safety or natural resources.

     “five-percent transferee shareholder” means any person who owns at least
five percent of either the total voting power or total value of the stock of
Parent immediately after the Merger after applying the rules of
Section 1.367(a)-3(c)(4) of the income tax regulations promulgated under the
Code.

     “Hazardous Substances” means (i) petroleum and petroleum products,
including crude oil and any fractions thereof; (ii) natural gas, synthetic gas,
and any mixtures thereof; (iii) polychlorinated biphenyls, asbestos and radon;
(iv) any other contaminant; and (v) any substance, material or waste regulated
by any Governmental Authority pursuant to any Environmental Law.

     “Intellectual Property” means (i) United States, Canadian and international
patents, patent applications and statutory invention registrations,
(ii) trademarks, service marks, trade dress, logos, trade names, corporate names
and other source identifiers, and registrations and applications for
registration thereof, (iii) copyrightable works, copyrights, and registrations
and applications for registration thereof, and (iv) confidential and proprietary
information, including trade secrets and know-how.

     “knowledge” when used in reference to Parent, means actual knowledge of any
executive officer of Parent who is also an executive officer of the Company.

39



--------------------------------------------------------------------------------



 



     “Parent Material Adverse Effect” means any event, circumstance, change or
effect that, individually or in the aggregate with all other events,
circumstances, changes and effects, is or is reasonably likely to be materially
adverse to (i) the business, condition (financial or otherwise), assets,
liabilities or results of operations of Parent and the Subsidiaries taken as a
whole or (ii) the ability of Parent to consummate the transactions contemplated
by this Agreement; provided, however, that clause (i) shall not include any
event, circumstance, change or effect resulting from (x) changes in general
economic conditions or changes in securities markets in general that do not have
a materially disproportionate effect (relative to other industry participants)
on Parent or the Subsidiaries, (y) general changes in the industries in which
Parent and the Subsidiaries operate, except those events, circumstances, changes
or effects that adversely affect Parent and the Subsidiaries to a materially
greater extent than they affect other entities operating in such industries or
(z) the public announcement or pendency of the Transactions.

     “person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including, without
limitation, a “person” as defined in Section 13(d)(3) of the Exchange Act),
trust, association or entity or government, political subdivision, agency or
instrumentality of a government.

     “Required Company Vote” means the affirmative vote in favor of the approval
and adoption of this Agreement by the holders of the Company Common Stock and
the Company Preferred Stock, voting as a single class, representing at least a
majority of the sum of (i) the outstanding shares of Company Common Stock and
(ii) the shares of Company Common Stock into which the outstanding shares of
Company Preferred Stock are convertible.

     “subsidiary” or “subsidiaries” means, with respect to any person, any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are directly or indirectly owned by
such person.

     “Taxes” shall mean any and all taxes, fees, levies, duties, tariffs,
imposts and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority or taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchise,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value-added or gains taxes; license,
registration and documentation fees; and customers’ duties, tariffs and similar
charges.

40



--------------------------------------------------------------------------------



 



     (b) Unless otherwise noted, all references to “$” or “dollars” shall mean
U.S. dollars.

     (c) The following terms have the meaning set forth in the Sections set
forth below:

          Defined Term   Location of Definition  
Action
  § 4.11
Agreement
  Preamble
AMEX
  § 2.02(e)
Audited Financial Statements
  § 4.08
Blue Sky Laws
  § 3.02(b)
Certificate of Merger
  § 1.02
Certificates
  § 2.02(b)
Closing
  § 1.02
Code
  Recitals
Company
  Preamble
Company Board
  Recitals
Company Common Stock
  § 2.01(a)
Company Disclosure Schedule
  § 3.02  
Company Recommendation
  § 6.01(b)
Company Restricted Stock Award
  § 2.05  
Company Stock Options
  § 2.04(a)
Company Stock Option Plans
  § 2.04(a)
Company Stockholders’ Meeting
  § 6.01(a)
Company Triggering Event
  § 8.01  
Company Warrants
  § 2.06(a)
Company Warrant Agreements
  § 2.06(a)
Confidentiality Agreement
  § 6.03(b)
DGCL
  Recitals
Effective Time
  § 1.02  
Environmental Permits
  § 4.17  
Exchange Act
  § 3.02(b)
Exchange Agent
  § 2.02(a)
Exchange Fund
  § 2.02(a)
Exchange Ratio
  § 2.01(a)
Expenses
  § 8.03  
Financial Statements
  § 4.08  
GAAP
  § 4.10(a)
Governmental Authority
  § 3.02(b)
HLHZ Fairness Opinion
  § 3.05  
Inventories
  § 4.25  
IRS
  § 6.08(b)
ITA
  § 2.02(i)
Law
  § 3.02(a)
Lease Documents
  § 4.14(b)

41



--------------------------------------------------------------------------------



 



         
Liens
  § 4.14(a)
Material Contracts
  § 4.18(a)
Material Subsidiary
  § 4.01(c)
Merger
  Recitals
Merger Consideration
  § 2.01(a)
Merger Sub
  Preamble
Order
  § 7.01(c)
Parent
  Preamble
Parent Board
  Recitals
Parent Class B Shares
  § 4.03(a)
Parent Common Stock
  § 2.01(a)
Parent Disclosure Schedule
  § 4.01(b)
Parent Licensed Intellectual Property
  § 4.15  
Parent Owned Intellectual Property
  § 4.15  
Parent Permits
  § 4.06  
Parent Preferred Stock
  § 4.03(a)
Parent SEC Reports
  § 4.07  
Parent Stock Option Plan
  § 4.03(a)
Permitted Liens
  § 4.14(a)
Plans
  § 4.12(a)
Proxy Statement
  § 6.01(a)
Registration Statement
  § 6.01(a)
Representatives
  § 6.03(a)
SEC
  § 4.07  
Secured Convertible Notes
  § 7.03(i)
Securities Act
  § 4.03(d)
Shares
  § 2.01(a)
Special Committee
  Recitals
Subsidiary
  § 4.01  
Subsidiaries
  § 4.01  
Substitute Option
  § 2.04(a)
Substitute Warrant
  § 2.06(a)
Surviving Corporation
  § 1.01  
Terminating Company Breach
  § 8.01(f)
Terminating Parent Breach
  § 8.01(g)
Transactions
  § 3.01  
Unaudited Financial Statements
  § 4.08  

     SECTION 9.04 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as

42



--------------------------------------------------------------------------------



 



possible in a mutually acceptable manner in order that the Transactions be
consummated as originally contemplated to the fullest extent possible.

     SECTION 9.05 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes, except as set forth in Sections 6.03(b), all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned or
delegated (whether pursuant to a merger, by operation of Law or otherwise).

     SECTION 9.06 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than Section 6.04 (which is intended to be for the benefit of
the persons covered thereby and may be enforced by such persons).

     SECTION 9.07 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

     SECTION 9.08 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed in that State. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware Chancery Court. The parties hereto hereby
(a) submit to the exclusive jurisdiction of the Delaware Chancery Court for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto, and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the Delaware Chancery Court, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the Transactions may not be enforced in or by the
Delaware Chancery Court.

     SECTION 9.09 Waiver of Jury Trial. Each of the parties hereto hereby waives
to the fullest extent permitted by applicable Law any right it may have to a
trial by jury with respect to any litigation directly or indirectly arising out
of, under or in connection with this Agreement or the Transactions. Each of the
parties hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other hereto have been induced to enter into
this Agreement and the Transactions, as applicable, by, among other things, the
mutual waivers and certifications in this Section 9.09.

     SECTION 9.10 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

43



--------------------------------------------------------------------------------



 



     SECTION 9.11 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

     SECTION 9.12 Special Committee. Prior to the Effective Time, any consent,
waiver or other determination to be made, or action to be taken, by the Company
under this Agreement shall be made or taken only upon the approval of the
Special Committee, including, without limitation, pursuant to or under
Section 5.02, Section 7.03 or Article VIII.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            HENRY BIRKS & SONS INC.
      By:   /s/ Thomas A. Andruskevich         Name:   Thomas A. Andruskevich   
    Title:   President & Chief Executive Officer     

            BIRKS MERGER CORPORATION
      By:   /s/ Thomas A. Andruskevich         Name:   Thomas A. Andruskevich   
    Title:   President     

            MAYOR’S JEWELERS, INC.
      By:   /s/ Marc Weinstein         Name:   Marc Weinstein        Title:  
Senior Vice President & Chief Administrative Officer   

45



--------------------------------------------------------------------------------



 



         

EXHIBIT 6.06

FORM OF AFFILIATE LETTER FOR

AFFILIATES OF THE COMPANY

[___] [_], 2005

Henry Birks & Sons Inc.
1240 Phillips Square
Montreal, Quebec
H3B 3H4

Ladies and Gentlemen:

     I have been advised that as of the date of this letter I may be deemed to
be an “affiliate” of Mayor’s Jewelers, Inc., (the “Company”), as the term
“affiliate” is defined for purposes of paragraphs (c) and (d) of Rule 145 of the
rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Act”). Pursuant to the terms of the Agreement and Plan of Merger
and Reorganization, dated as of April 18, 2005 (the “Merger Agreement”), among
Henry Birks & Sons Inc., a Canadian corporation (“Parent”), Birks Merger
Corporation, a Delaware corporation (“Merger Sub”), and the Company, Merger Sub
will be merged with and into the Company (the “Merger”). Capitalized terms used
in this letter agreement without definition shall have the meanings assigned to
them in the Merger Agreement.

     As a result of the Merger, I may receive shares of common stock, without
par value, of Parent (the “Parent Shares”). I would receive such Parent Shares
in exchange for shares (or upon exercise of options for shares) owned by me of
common stock, par value $0.0001 per share, of the Company (the “Company
Shares”).

     1. I represent, warrant and covenant to Parent that in the event I receive
any Parent Shares as a result of the Merger:

     A. I shall not make any sale, transfer or other disposition of the Parent
Shares in violation of the Act or the Rules and Regulations.

     B. I have carefully read this letter and the Merger Agreement and discussed
the requirements of such documents and other applicable limitations upon my
ability to sell, transfer or otherwise dispose of the Parent Shares, to the
extent I felt necessary, with my counsel or counsel for the Company.

     C. I have been advised that the issuance of the Parent Shares to me
pursuant to the Merger has been registered with the Commission under the Act on
a Registration Statement on Form F-4. However, I have also been advised that,
because at the time the Merger is submitted for a vote of the shareholders of
the Company, (a) I may be deemed to be an affiliate of the Company and (b) the
distribution by me of the Parent Shares has not been registered under the Act, I
may not sell, transfer or otherwise dispose of the Parent Shares issued to me in
the Merger unless (i) such sale, transfer or other disposition

 



--------------------------------------------------------------------------------



 



     is made in conformity with the volume and other limitations of Rule 145
promulgated by the Commission under the Act, (ii) such sale, transfer or other
disposition has been registered under the Act or (iii) in the opinion of counsel
reasonably acceptable to Parent, such sale, transfer or other disposition is
otherwise exempt from registration under the Act.

     D. I understand that Parent is under no obligation to register the sale,
transfer or other disposition of the Parent Shares by me or on my behalf under
the Act or, except as provided in paragraph 2(A) below, to take any other action
necessary in order to make compliance with an exemption from such registration
available.

     E. I understand that there will be placed on the certificates for the
Parent Shares issued to me, or any substitutions therefor, a legend stating in
substance:



      “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION
TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933 APPLIES. THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY ONLY BE TRANSFERRED IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT DATED [___], 2005 BETWEEN THE REGISTERED HOLDER
HEREOF AND HENRY BIRKS & SONS INC., A COPY OF WHICH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICES OF HENRY BIRKS & SONS INC.”

     F. I understand that unless a sale or transfer is made in conformity with
the provisions of Rule 145, or pursuant to a registration statement, Parent
reserves the right to put the following legend on the certificates issued to my
transferee:



      “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND WERE ACQUIRED FROM A PERSON WHO RECEIVED SUCH
SHARES IN A TRANSACTION TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT
OF 1933 APPLIES. THE SHARES HAVE BEEN ACQUIRED BY THE HOLDER NOT WITH A VIEW TO,
OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933.

     G. Execution of this letter should not be considered an admission on my
part that I am an “affiliate” of the Company as described in the first paragraph
of this letter, nor as a waiver of any rights I may have to object to any claim
that I am such an affiliate on or after the date of this letter.

     2. By Parent’s acceptance of this letter, Parent hereby agrees with me as
follows:

     A. For so long as and to the extent necessary to permit me to sell the
Parent Shares pursuant to Rule 145 and, to the extent applicable, Rule 144 under
the Act, Parent

2



--------------------------------------------------------------------------------



 



shall (a) use its reasonable efforts to (i) file, on a timely basis, all reports
and data required to be filed with the Commission by it pursuant to Section 13
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
(ii) furnish to me upon request a written statement as to whether Parent has
complied with such reporting requirements during the 12 months preceding any
proposed sale of the Parent Shares by me under Rule 145, and (b) otherwise use
its reasonable efforts to permit such sales pursuant to Rule 145 and Rule 144.
Parent hereby represents to me that it has filed all reports required to be
filed with the Commission under Section 13 of the Exchange Act during the
preceding 12 months.

     B. It is understood and agreed that certificates with the legends set forth
in paragraphs I(E) and l(F) above will be substituted by delivery of
certificates without such legends if (i) one year shall have elapsed from the
date the undersigned acquired the Parent Shares received in the Merger and the
provisions of Rule 145(d)(2) are then available to the undersigned, (ii) two
years shall have elapsed from the date the undersigned acquired the Parent
Shares received in the Merger and the provisions of Rule 145(d)(3) are then
applicable to the undersigned, or (iii) Parent has received either an opinion of
counsel, which opinion and counsel shall be reasonably satisfactory to Parent,
or a “no action” letter obtained by the undersigned from the staff of the
Commission, to the effect that the restrictions imposed by Rule 145 under the
Act no longer apply to the undersigned.

            Very truly yours,

_____________________________________
Name:
                       

Agreed and accepted this [___] day
of [___], 2005, by

            HENRY BIRKS & SONS INC.
      By:   /s/         Name:           Title:        

3



--------------------------------------------------------------------------------



 



Exhibit 7.03(f)(i)

CANADA BUSINESS
CORPORATIONS ACT
ARTICLES

--------------------------------------------------------------------------------

1. Name of the Corporation

     HENRY BIRKS & SONS INC.

2. The province or territory in Canada where the registered office is situated

     Province of Quebec

3. The classes and any maximum number of shares that the Corporation is
authorized to issue

     The attached Schedule 1 is forming part hereof.

4. Restrictions, if any, on share transfers

None

5. Number (or minimum and maximum number) of directors

     A minimum of three (3) directors and a maximum of fifteen (15) directors.

6. Restrictions, if any, on the business the Corporation may carry on

     None.

7. Other provisions, if any



  (a)   Meetings of shareholders of the Corporation may be held in the greater
metropolitan area of any city having a population of more than 80,000
inhabitants in the United States, in any member-country of the European Union or
in Asia.     (b)   A director’s term of office shall be from the date of the
meeting at which he is elected or appointed until the first annual meeting next
following his election or nomination or, if an election of the board of
directors is not held at such meeting or if such meeting does not occur, at the
date on which his successor is elected or appointed, or earlier if he dies or
resigns, is removed or disqualified, or if his term of office ends for any other
reason.     (c)   The directors may appoint one or more directors, who shall
hold office for a term expiring no later than the close of the next annual
meeting of shareholders, but the total number of directors so appointed may not
exceed one-third of the number of directors elected at the previous annual
meeting of shareholders.

 



--------------------------------------------------------------------------------



 



Schedule 1

3. The classes and maximum number of shares that the Corporation is authorized
to issue:



      Unlimited number of Class A Voting Shares without nominal or par value;
Unlimited number of Class B Multiple Voting Shares without nominal or par value;
and Unlimited number of Preferred Shares without nominal or par value, issuable
in series.         The Class A Voting Shares and the Class B Multiple Voting
Shares are sometimes referred to herein collectively as the “Common Shares”. Any
capitalized term shall have the meaning assigned to such term in these Articles.
Any reference herein to the Act is a reference to the Canada Business
Corporations Act as it now exists and as it may be amended from time to time and
any reference herein to a section of the Act is a reference to a section of the
Act as such section is presently numbered or as it may be renumbered from time
to time.



I.   The Class A Voting Shares shall have attached thereto the following rights,
privileges, restrictions and conditions:



  (b)   Voting. Each Class A Voting Share shall entitle the holder thereof to
one (1) vote at all meetings of the shareholders of the Corporation (except
meetings at which only holders of another specified class of shares are entitled
to vote pursuant to the provisions hereof or pursuant to the provisions of the
Act).     (c)   Ranking on Liquidation. In the event of the liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary,
or other distribution of assets of the Corporation among shareholders for the
purpose of winding-up its affairs, subject to the rights, privileges,
restrictions and conditions attaching to any other class of shares ranking prior
to the Class A Voting Shares or the Class B Multiple Voting Shares, the holders
of the Class A Voting Shares and the holders of the Class B Multiple Voting
Shares shall be entitled to receive the remaining property of the Corporation.
The holders of the Class A Voting Shares and the holders of the Class B Multiple
Voting Shares shall rank equally with respect to the distribution of assets in
the event of the liquidation, dissolution or winding-up of the Corporation,
whether voluntary or involuntary, or any other distribution of the assets of the
Corporation among shareholders for the purpose of winding-up its affairs.    
(d)   Dividends and Distributions. In addition to any dividend or distribution
declared by the directors of the Corporation in respect of Class A Voting
Shares, holders of Class A Voting Shares shall be entitled to receive a dividend
or distribution, whether cash, non-cash or some combination thereof, equal (on a
per share basis) to any dividend or distribution declared by the directors of
the Corporation in respect of the Class B Multiple Voting Shares. Dividends and
distributions on Class A Voting Shares shall be payable on the date fixed for
payment of the dividend or distribution in respect of Class A Voting Shares or,
if

2



--------------------------------------------------------------------------------



 



      applicable, on the date fixed for payment of any dividend or distribution
in respect of Class B Multiple Voting Shares.



  (e)   Right of Participation in a Sale Transaction.



  (i)   No holder of Class B Multiple Voting Shares (a “Selling Holder”) shall
sell, transfer or otherwise dispose of Class B Multiple Voting Shares if,
immediately following such sale, transfer or disposition of Class B Multiple
Voting Shares, such Selling Holder and its Affiliates shall control less than a
majority of the total voting rights attached to the Common Shares issued and
outstanding on the date of such sale, transfer or disposition (a “Sale
Transaction”), unless all other holders of Common Shares shall have the right
(A) to receive the same consideration (on a per share basis), whether cash,
non-cash or some combination thereof, as that to be received by the Selling
Holder pursuant to the Sale Transaction and (B) to participate in such Sale
Transaction on the same terms as the Selling Holder in all other material
respects, including in respect of the conditions to such Sale Transaction.
Written notice of any Sale Transaction, which notice shall specify the terms of
such Sale Transaction and the right of all holders of Common Shares to
participate in such Sale Transaction, shall be provided to the holders of Common
Shares by first class mail, at least twenty (20) business days prior to the
consummation of such Sale Transaction.     (ii)   Any Sale Transaction not in
compliance with subsection (e)(i) above shall be null and void and shall not be
registered in the books of the Corporation.     (iii)   Notwithstanding the
foregoing, none of the following shall constitute a Sale Transaction: (A) any
pledge, mortgage, hypothecation, lien or similar encumbrance, whether by
possession or registration, of Class B Multiple Voting Shares which creates a
security interest in favor of another person or entity, and (B) any sale,
transfer or other disposition of Class B Multiple Voting Shares to Affiliates,
Associates or shareholders of the transferor of such Class B Multiple Voting
Shares. For purposes of these Articles, an “Affiliate” means a person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person. For
purposes of these Articles, an “Associate”, when used to indicate a relationship
with any person, means (x) any trust or other estate in which such person has a
substantial beneficial interest or as to which such person serves as trustee or
in a similar fiduciary capacity and (y) a spouse or child of such person.



  (f)   Right of Participation in a Business Combination.



  (i)   The Corporation shall not consummate a Business Combination unless the
holders of Class A Voting Shares shall have the right (A) to receive

3



--------------------------------------------------------------------------------



 



      the same consideration (on a per share basis), whether cash, non-cash or
some combination thereof, as that to be received by the holders of Class B
Multiple Voting Shares in connection with such Business Combination and (B) to
participate in such Business Combination on the same terms as the holders of
Class B Multiple Voting Shares in all other material respects, including in
respect of the conditions to such Business Combination.



  (ii)   “Business Combination” as used herein shall mean, whether in one or a
series of related transactions:



  (A)   any merger, amalgamation, recapitalization or consolidation involving
the Corporation, other than a merger, amalgamation, recapitalization,
consolidation or similar transaction with a wholly-owned subsidiary of the
Corporation or which is solely for the purpose of continuance of the Corporation
as a corporation in another jurisdiction;     (B)   any sale, lease, exchange,
transfer or other disposition involving 50% or more of the assets of the
Corporation and its subsidiaries, on a consolidated basis; or     (C)   any
agreement, contract or other arrangement having the same purpose or effect as
the transactions described in (A) and (B) above.



  (g)   Transactions or Actions Requiring Special Approval.



  (i)   In addition to any other approvals required under the Act, prior to
consummating a Related Party Transaction, the Corporation shall obtain (A) the
consent of the majority of a committee of independent directors of the
Corporation and (B) with respect to clauses (x) and (y) of the definition of
Related Party Transaction below, the affirmative vote in favor of the approval
of the Related Party Transaction by the majority of the holders of Class A
Voting Shares (exclusive of Class A Voting Shares held by the Related Person
(and its Affiliates and Associates) which is or would be a party to such Related
Party Transaction) that cast a vote, in person or by proxy (but not including
any vote that is not counted as either an affirmative or negative vote), at the
annual or special shareholders meeting at which such Related Party Transaction
is considered.     (ii)   For purposes of these Articles, (A) “Related Party
Transaction” shall mean (x) consummation of a Business Combination with a
Related Person; (y) amending, repealing or altering in anyway any provision of
these Articles or the By-laws of the Corporation, except for matters not having
an adverse effect on the holders of Class A Voting Shares; or (z) the

4



--------------------------------------------------------------------------------



 



      issuance, sale, exchange, transfer or other disposition (in one
transaction or a series of related transactions) by the Corporation or any
wholly-owned subsidiary of the Corporation of any securities of the Corporation
or of such subsidiary to a Related Person (other than pursuant to: an employee
or director stock incentive plan or other compensation arrangements approved by
the Compensation Committee of the Corporation; an offering made to all holders
of Class A Voting Shares; or a public offering); and (B) “Related Person” shall
mean any individual, corporation, partnership, group, association or other
person or entity that, together with its Affiliates and Associates, beneficially
owns Class A Voting Shares and/or Class B Multiple Voting Shares which, in the
aggregate, equal twenty percent (20%) or more of the total voting rights
attached to the Common Shares issued and outstanding at the time the definitive
agreement with respect to a Related Party Transaction is executed.



  (h)   Subdivision, Consolidation, Reclassification or other Change. No
subdivision, consolidation or reclassification of, or other change to, the
Class A Voting Shares shall be carried out, either directly or indirectly
unless, at the same time, the Class B Multiple Voting Shares are subdivided,
consolidated, reclassified or changed in the same manner and on the same basis.
    (i)   Equal Status. Except as otherwise expressly provided in these
Articles, Class A Voting Shares and Class B Multiple Voting Shares shall have
the same rights and privileges and shall rank equally, share ratably and be
equal in all respects as to all matters.



II.   The Class B Multiple Voting Shares shall have attached thereto the
following rights, privileges, restrictions and conditions:



  (a)   Voting. Each Class B multiple voting share shall entitle the holder
thereof to ten (10) votes at all meetings of the shareholders of the Corporation
(except meetings at which only holders of another specified class of shares are
entitled to vote pursuant to the provisions hereof or pursuant to the provisions
of the Act).     (b)   Ranking on Liquidation. In the event of the liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary,
or other distribution of assets of the Corporation among shareholders for the
purpose of winding-up its affairs, subject to the rights, privileges,
restrictions and conditions attaching to any other class of shares ranking prior
to the Class B Multiple Voting Shares or the Class A Voting Shares, the holders
of the Class B Multiple Voting Shares and the holders of the Class A Voting
Shares shall be entitled to receive the remaining property of the Corporation.
The holders of the Class B Multiple Voting Shares and the holders of the Class A
Voting Shares shall rank equally with respect to the distribution of assets in
the event of the liquidation, dissolution or winding-up of the Corporation,
whether voluntary or

5



--------------------------------------------------------------------------------



 



      involuntary, or any other distribution of the assets of the Corporation
among shareholders for the purpose of winding-up its affairs.     (c)  
Dividends and Distributions. In addition to any dividend or distribution
declared by the directors in respect of Class B Multiple Voting Shares, holders
of Class B Multiple Voting Shares shall be entitled to receive a dividend or
distribution, whether cash, non-cash or some combination thereof, equal (on a
per share basis) to any dividend or distribution declared by the directors of
the Corporation in respect of Class A Voting Shares. Dividends and distributions
on Class B Multiple Voting Shares shall be payable on the dated fixed for
payment of the dividend or distribution in respect of Class B Multiple Voting
Shares or, if applicable, on the date fixed for payment of a dividend or
distribution in respect of Class A Voting Shares     (d)   Conversion by Holder
into Class A Voting Shares. Each Class B multiple voting share may at any time
and from time to time, at the option of the holder, be converted into one
(1) fully paid and non-assessable Class A voting share. Such conversion right
shall be exercised as follows:



  (i)   the holder of Class B Multiple Voting Shares shall send to the transfer
agent of the Corporation a written notice, accompanied by a certificate or
certificates representing the Class B Multiple Voting Shares in respect of which
the holder desires to exercise such conversion right. Such notice shall be
signed by the holder of the Class B Multiple Voting Shares in respect of which
such right is being exercised, or by the duly authorized representative thereof,
and shall specify the number of Class B Multiple Voting Shares which such holder
desires to have converted. The holder shall also pay any governmental or other
tax, if any, imposed in respect of such conversion. The conversion of the
Class B Multiple Voting Shares into Class A Voting Shares shall take effect upon
receipt by the transfer agent of the Corporation of the conversion notice
accompanied by the certificate or certificates representing the Class B Multiple
Voting Shares in respect of which the holder desires to exercise such conversion
right.     (ii)   upon receipt of such notice and certificate or certificates by
the transfer agent of the Corporation, the Corporation shall, effective as of
the date of such receipt, issue or cause to be issued a certificate or
certificates representing Class A Voting Shares into which Class B Multiple
Voting Shares are being converted. If less than all of the Class B Multiple
Voting Shares represented by any certificate are to be converted, the holder
shall be entitled to receive a new certificate representing the Class B Multiple
Voting Shares represented by the original certificate which are not to be
converted.



  (e)   Subdivision, Consolidation, Reclassification or other Change. No
subdivision, consolidation or reclassification of, or other change to, the
Class B Multiple Voting Shares shall be carried out unless, at the same time,
the Class A Voting

6



--------------------------------------------------------------------------------



 



      Shares are subdivided, consolidated, reclassified or changed in the same
manner and on the same basis.     (f)   Equal Status. Except as otherwise
expressly provided in these Articles, Class B Multiple Voting Shares and Class A
Voting Shares shall have the same rights and privileges and shall rank equally,
share ratably and be equal in all respects as to all matters.



III.   The Preferred Shares shall have attached thereto, as a class, the
following rights, privileges, restrictions and conditions:



  (a)   Issuance of Preferred Shares, in Series. The directors of the
Corporation may, at any time and from time to time, issue Preferred Shares in
one (1) or more series, each series to consist of such number of Preferred
Shares as may, before issuance thereof, be determined by the directors.    
(b)   Determination of Rights, Privileges, Restrictions, Conditions and
Limitations attaching to Series of Preferred Shares. The directors of the
Corporation may, subject to the following, from time to time fix, before
issuance, the designation, rights, privileges, restrictions, conditions and
limitations to attach to the Preferred Shares of each series including, without
limiting the generality of the foregoing,



  (i)   the rate, amount or method of calculation of preferential dividends of
the Preferred Shares of such series, if any, whether cumulative or
non-cumulative or partially cumulative, and whether such rate, amount or method
of calculation shall be subject to change or adjustment in the future, the
currency or currencies of payment, the date or dates and place or places of
payment thereof and the date or dates from which such preferential dividends
shall accrue; provided, that, the dividends payable with respect to any series
of Preferred Shares, whether cumulative or non-cumulative or partially
cumulative, shall not exceed five (5) percent of the liquidation preference of
such series of Preferred Shares;     (ii)   the redemption price and terms and
conditions of redemption, if any, of the Preferred Shares of such series;
provided, that, without the approval by a majority of the votes cast at a
meeting of shareholders of the Company duly called, the redemption price shall
not exceed the liquidation preference of such shares;     (iii)   the rights of
retraction, if any, vested in the holders of Preferred Shares of such series,
and the prices and the other terms and conditions of any rights of retraction,
and whether any additional rights of retraction may be vested in such holders in
the future; provided, that, without the approval by a majority of the votes cast
at a meeting of shareholders of the Company duly called, the retraction price
shall not exceed the liquidation preference of such shares;

7



--------------------------------------------------------------------------------



 



  (iv)   the voting rights, if any, of the Preferred Shares of such series;
provided, that, the approval by a majority of the votes cast at a meeting of
shareholders of the Corporation duly called shall be required for the issuance
of any series of Preferred Shares with voting rights;     (v)   the conversion
rights and terms and conditions of conversion, if any, of the Preferred Shares
of such series; provided, that, the approval by a majority of the votes cast at
a meeting of shareholders of the Company duly called shall be required for the
issuance of any series of Preferred Shares which are convertible into securities
with voting rights;     (vi)   any sinking fund, purchase fund or other
provisions attaching to the Preferred Shares of such series; and     (vii)   any
other relative rights, preferences and limitations of the Preferred Shares of
such series,



      the whole subject to the issue of a certificate of amendment in respect of
articles of amendment in the prescribed form to designate a series of Preferred
Shares.



  (c)   Cumulative Dividends or Return of Capital not Paid in Full. Pursuant to
section 27(2) of the Act, when any cumulative dividends or amounts payable on a
return of capital in respect of a series of Preferred Shares are not paid in
full, the Preferred Shares of all series shall participate ratably in respect of
such dividends including accumulations, if any, in accordance with the sums
which would be payable on the Preferred Shares if all such dividends were
declared and paid in full, and on any return of capital in accordance with the
sums which would be payable on such return of capital if all sums so payable
were paid in full.     (d)   Payment of Dividends and Other Preferences. The
Preferred Shares shall be entitled to preference over the Class A Voting Shares,
the Class B Multiple Voting Shares and any other shares of the Corporation
ranking junior to the Preferred Shares with respect to the payment of dividends,
and may also be given such other preferences over the Class A Voting Shares, the
Class B Multiple Voting Shares and any other shares of the Corporation ranking
junior to the Preferred Shares, as may be fixed by the directors of the
Corporation, as to the respective series authorized to be issued.     (e)  
Procedure for Payment of Dividends. No dividends shall at any time be declared
or paid or set apart for payment on any shares of the Corporation ranking junior
to the Preferred Shares, unless all dividends up to and including the dividends
payable for the last completed period for which such dividends shall be payable
on each series of Preferred Shares then issued and outstanding shall have been
declared and paid or set apart for payment at the date of such declaration or
payment or setting apart for payment on such shares of the Corporation ranking
junior to the Preferred Shares, nor shall the Corporation call

8



--------------------------------------------------------------------------------



 



      for redemption or redeem or purchase for cancellation or reduce or
otherwise pay off any of the Preferred Shares (less than the total amount then
outstanding) or any             shares of the Corporation ranking junior to the
Preferred Shares, unless all dividends up to and including the dividend payable
for the last completed period for which such dividends shall be payable on each
series of the Preferred Shares then issued and outstanding shall have been
declared and paid or set apart for payment at the date of such call for
redemption, purchase, reduction or other payment.



  (f)   Ranking for Payment of Dividends and Liquidation, Dissolution or
Winding-up. The Preferred Shares of each series shall rank on a parity with the
Preferred Shares of every other series with respect to priority in payment of
dividends and in the distribution of assets in the event of liquidation,
dissolution or winding-up of the Corporation whether voluntary of involuntary.  
  (g)   Liquidation, Dissolution or Winding-up. In the event of the liquidation,
dissolution or winding-up of the Corporation or other distribution of assets of
the Corporation among shareholders for the purpose of winding-up its affairs,
the holders of the Preferred Shares shall, before any amount shall be paid to or
any property or assets of the Corporation distributed among the holders of the
Class A Voting Shares, the Class B Multiple Voting Shares or any other shares of
the Corporation ranking junior to the Preferred Shares, be entitled to receive:



  (i)   an amount equal to the consideration received by the Corporation upon
the issuance of such shares together with, in the case of cumulative Preferred
Shares, all unpaid cumulative dividends (which for such purpose shall be
calculated as if such cumulative dividends were accruing from day to day for the
period from the expiration of the last period for which cumulative dividends
have been paid-up to and including the date of distribution) and, in the case of
non-cumulative Preferred Shares, all declared and unpaid non-cumulative
dividends; and     (ii)   if such liquidation, dissolution, winding-up or
distribution shall be voluntary, an additional amount equal to the premium, if
any, which would have been payable on the redemption of the said Preferred
Shares respectively if they had been called for redemption by the Corporation on
the date of distribution and, if said Preferred Shares could not be redeemed on
such date, then an additional amount equal to the greatest premium, if any,
which would have been payable on the redemption of said Preferred Shares
respectively.



  (h)   Purchase by the Corporation. The Preferred Shares of any series may be
purchased for cancellation or made subject to redemption by the Corporation at
such times and at such prices and upon such other terms and conditions as may be
specified in the rights, privileges, restrictions and conditions attaching to
the Preferred Shares of such series as set forth in the articles of amendment
relating to such series.

9



--------------------------------------------------------------------------------



 



  (i)   Amendments. The provisions of this section III may be deleted or varied
in whole or in part by a certificate of amendment, but only with the prior
approval of the holders of the Preferred Shares, given as hereinafter specified,
in addition to any other approval required by the Act (or any other statutory
provision of the like or similar effect, from time to time in force). The
approval of the holders of the Preferred Shares with respect to any and all
matters hereinbefore referred to, may be given by at least two-thirds (2/3) of
the votes cast at a meeting of the holders of the Preferred Shares duly called
for that purpose and held upon at least twenty-one (21) days notice at which the
holders of a majority of the outstanding Preferred Shares are present or
represented by proxy. If at any such meeting the holders of a majority of the
outstanding Preferred Shares are not present or represented by proxy within
thirty (30) minutes after the time appointed for such meeting, then the meeting
shall be adjourned to such date being not less than thirty (30) days later and
to such time and place as may be determined by the chairman of the meeting and
not less than twenty-one (21) days notice shall be given of such adjourned
meeting but it shall not be necessary in such notice to specify the purpose for
which the meeting was originally called. At such adjourned meeting the holders
of Preferred Shares, present or represented by proxy, may transact the business
for which the meeting was originally called and a resolution passed thereat by
not less than two-thirds (2/3) of the votes cast at such adjourned meeting,
shall constitute the authorization of the holders of the Preferred Shares
referred to above. The formalities to be observed in respect of the giving of
notice of any such meeting or adjourned meeting and the conduct thereof shall be
those from time to time prescribed by the by-laws of the Corporation with
respect to meetings of shareholders. On every poll taken at every such meeting
or adjourned meeting, every holder of Preferred Shares shall be entitled to one
(1) vote in respect of each preferred share held.

10



--------------------------------------------------------------------------------



 



Exhibit 7.03(f)(ii)



HENRY BIRKS & SONS INC. / HENRY BIRKS ET FILS INC.



--------------------------------------------------------------------------------

BY-LAW NO. ONE

              Page  
DEFINITIONS
    1  
Act
    1  
Articles
    1  
By-law
    1  
 
       
REGISTERED OFFICE
    1  
 
       
CORPORATE SEAL
    2  
 
       
DIRECTORS
    2  
Number
    2  
Vacancies
    2  
Vacation of Office
    2  
Election
    3  
Consent to be Elected or Appointed Director
    3  
 
       
MEETINGS OF DIRECTORS
    3  
Place and Calling of Meetings
    3  
Notice
    4  
Waiver of Notice
    4  
Participation by Communication Facilities
    4  
Adjournment
    4  
Quorum and Voting
    5  
Resolution in lieu of Meeting
    5  
 
       
REMUNERATION OF DIRECTORS
    5  
 
       
SUBMISSION OF CONTRACTS OR TRANSACTIONS TO SHAREHOLDERS FOR APPROVAL
    6  
 
       
CHAIRMAN OF THE BOARD
    6  
 
       
OFFICERS
    6  
Appointment of Officers
    6  
Remuneration and Removal of Officers
    6  
Duties of Officers may be Delegated
    7  
President
    7  
Vice-President
    7  
Secretary
    7  
Treasurer
    8  

 



--------------------------------------------------------------------------------



 



- ii -

              Page  
Assistant Secretary and Assistant Treasurer
    8  
 
       
COMMITTEES
    8  
Appointment of Committees
    8  
Audit Committee
    8  
Nominating Committee
    9  
Corporate Governance Committee
    9  
Executive Committee
    9  
Compensation Committee
    10  
 
       
DISCLOSURE OF INTEREST
    10  
 
       
INDEMNIFICATION AND PROTECTION OF DIRECTORS, OFFICERS AND OTHERS
    11  
Liability
    11  
Indemnification
    12  
Insurance
    12  
 
       
MEETINGS OF SHAREHOLDERS
    12  
Annual Meeting
    12  
Special Meetings
    13  
Place of Meetings
    13  
Notice
    13  
Omission of Notice
    14  
Record Date
    14  
Participation by Communication Facilities
    14  
Votes
    15  
Proxies
    16  
Adjournment
    17  
Quorum
    17  
 
       
SECURITIES
    18  
Certificates
    18  
Registrar and Transfer Agent
    18  
Surrender of Share Certificates
    18  
Defaced, Destroyed, Stolen or Lost Certificates
    18  
 
       
DIVIDENDS
    19  
 
       
NOTICES
    19  
Method of Giving Notices
    19  
Shares registered in more than one (1) name
    19  
Persons becoming entitled by operation of law
    20  
Deceased Shareholder
    20  
Signatures to Notices
    20  
Computation of Time
    20  
Proof of Service
    20  

 



--------------------------------------------------------------------------------



 



- iii -

              Page  
CHEQUES, DRAFTS, NOTES, ETC.
    21            
CUSTODY OF SECURITIES
    21            
EXECUTION OF CONTRACTS, ETC.
    21            
DECLARATIONS
    22            
FISCAL YEAR
    23  



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 7.03(f)(ii)



BY-LAW NO. ONE

being a by-law relating generally to the transaction of the business and affairs
of Henry Birks & Sons Inc./Henry Birks et Fils Inc. (the “Corporation”).

DEFINITIONS

1. In this by-law and all other by-laws of the Corporation, unless the context
otherwise specifies or requires:



  (a)   “Act” means the Canada Business Corporations Act, R.S.C., 1985, chapter
C-44, any statute that may be substituted therefore and any regulations
thereunder, as from time to time amended; and any reference to a section of the
Act is a reference to a section of the Act as such section is presently numbered
or as it may be renumbered from time to time;     (b)   “articles” means the
articles of the Corporation, as from time to time amended or restated;     (c)  
“by-law” means this by-law and all other by-laws of the Corporation from time to
time in force and effect;     (d)   words importing the singular number only
shall include the plural and vice versa; words importing the masculine gender
shall include the feminine and neuter genders and vice versa; words importing
persons shall include bodies corporate, corporations, companies, partnerships,
syndicates, trusts and any number or aggregate of individuals;     (e)   the
headings used in this by-law are inserted for reference purposes only and are
not to be considered or taken into account in construing the terms or provisions
thereof or to be deemed in any way to clarify, modify or explain the effect of
any such terms or provisions; and     (f)   all terms contained in this by-law
and which are defined in the Act shall have the meanings given to such terms in
the Act.

REGISTERED OFFICE

2. The Corporation may from time to time (i) by resolution of the board of
directors, change the place and/or address of the registered office of the
Corporation within the province specified in its articles and (ii) by articles
of amendment, change the province in which its registered office is situated to
another province of Canada.

 



--------------------------------------------------------------------------------



 



- 2 -

CORPORATE SEAL

3. The Corporation may have one or more corporate seals which shall be such as
the board of directors may by resolution from time to time adopt and change.

DIRECTORS

4. Number

     There shall be a board of directors consisting of such fixed number, or
minimum and maximum number of directors as may be set out in the articles. If
any of the issued securities of the Corporation are or were part of a
distribution to the public, remain outstanding and are held by more than one
person, the Corporation shall not have fewer than three (3) directors, at least
two (2) of whom are not officers or employees of the Corporation or its
affiliates.

5. Vacancies

     If a fixed number of directors is set out in the articles and if such fixed
number is higher than the number of directors in office at the time of the
amendment to the articles, or if such fixed number is thereafter increased, the
resulting vacancies shall be filled at a meeting of shareholders duly called for
that purpose. Notwithstanding the provisions of this by-law and subject to the
provisions of the Act, if a vacancy should otherwise occur in the board, the
remaining directors, if constituting a quorum, may appoint a qualified person to
fill the vacancy for the remainder of the term, except a vacancy resulting from
the fixing, in the articles, of a number of directors that is higher than the
number of directors in office at the time of the amendment to the articles, from
a subsequent increase of such fixed number or from a failure of the shareholders
to elect the number or minimum number of directors specified in the articles. In
the absence of a quorum or if the vacancy has arisen from a failure by the
shareholders to elect the number or minimum number of directors specified in the
articles, the remaining directors shall forthwith call a meeting of shareholders
to fill the vacancy pursuant to subsection 111(2) of the Act. If the directors
fail to call such a meeting or if there are no directors then in office, any
shareholder may call the meeting. Where a vacancy or vacancies exist in the
board, the remaining directors may exercise all of the powers of the board so
long as a quorum remains in office.

6. Vacation of Office

     The office of a director shall ipso facto be vacated if:



  (a)   he dies;     (b)   by notice in writing to the Corporation, he resigns
his office and such resignation, if not effective immediately, becomes effective
in accordance with its terms;

 



--------------------------------------------------------------------------------



 



- 3 -



  (c)   he is removed from office in accordance with section 109 of the Act; or
    (d)   he ceases to be qualified to be a director.

7. Election

     Directors shall be elected by the shareholders by ordinary resolution in a
general meeting unless the articles of the Corporation confer upon the directors
the right to appoint additional directors in which case, the dispositions of the
Act apply. A vote by ballot shall not be necessary for the election of the
directors unless it is required by someone present and entitled to vote at the
meeting.

     A retiring director shall retain office until the adjournment or
termination of the meeting at which his successor is elected, unless such
meeting was called for the purpose of removing him from office as a director in
which case the director so removed shall vacate office forthwith upon the
passing of the resolution for his removal.

8. Consent to be Elected or Appointed Director

     An individual who is elected or appointed to hold office as a director is
not a director and is deemed not to have been elected or appointed to hold
office as a director unless:



  (a)   the said individual was present at the meeting when the election or
appointment took place and he did not refuse to hold office as a director; or  
  (b)   the said individual was not present at the meeting when the election or
appointment took place and the said individual consented to hold office as a
director in writing before the election or appointment or within ten (10) days
after it, or the said individual has acted as a director pursuant to the
election or appointment.

MEETINGS OF DIRECTORS

9. Place and Calling of Meetings

     Subject to the articles, meetings of directors may be held at any place
within or outside Canada as the directors may from time to time determine or the
person convening the meeting may give notice. A meeting of the board of
directors may be convened by the chairman of the board, if any, the president,
if any, or any director at any time. The secretary, if any, shall, upon
direction of any of the foregoing, convene a meeting of the board of directors.

 



--------------------------------------------------------------------------------



 



- 4 -

10. Notice

     Notice of the time and place for the holding of any such meeting shall be
delivered, mailed, faxed or emailed to each director at his latest address as
shown on the records of the Corporation no less than two (2) days or twelve
(12) days if mailed (exclusive of the day on which the notice is sent, but
inclusive of the day for which notice is given) before the date of the meeting;
provided that meetings of the board of directors may be held at any time without
notice, if all the directors have waived notice.

     For the first meeting of the board of directors, to be held immediately
following the election of directors at any annual or special meeting of the
shareholders, no notice of such meeting need be given to the newly elected or
appointed director or directors in order for the meeting to be duly constituted,
provided a quorum of the directors is present.

     A notice of a meeting of directors shall specify any matter referred to in
subsection 115(3) of the Act that is to be dealt with at the meeting but
otherwise need not specify the purpose of or the business to be transacted at
the meeting.

11. Waiver of Notice

     Notice of any meeting of the board of directors or any irregularity in any
meeting or in the notice thereof may be waived by any director, and such waiver
may be validly given either before or after the meeting to which such waiver
relates. The attendance of a director at a meeting of directors is a waiver of
notice of the meeting, except where a director attends a meeting for the express
purpose of objecting to the transaction of any business on the grounds that the
meeting is not lawfully called.

12. Participation by Communication Facilities

     A director may, if all the directors of the Corporation consent thereto
(either before, during or after the meeting), participate in a meeting of the
board of directors or of any committee thereof, if any, by means of a
telephonic, electronic or other communication facility that permits all
participants to communicate adequately with each other, and a director
participating in such manner is deemed to be present at that meeting. A consent
may be given with respect to all meetings of the board and/or of the committees
of the board, if any.

13. Adjournment

     Any meeting of the board of directors may be adjourned from time to time by
the chairman of the meeting, with the consent of the meeting, to a fixed time
and place and no notice of the time and place for the continuance of the
adjourned meeting need be given to any director in such a case. Any adjourned
meeting shall be duly constituted if held in accordance with the terms of the
adjournment and a quorum is present at the meeting. The directors who formed a
quorum at the original meeting are not required to form the quorum at the
adjourned meeting. If there is no quorum present at the

 



--------------------------------------------------------------------------------



 



- 5 -

adjourned meeting, the original meeting shall be deemed to have terminated
forthwith after its adjournment.

14. Quorum and Voting

     Subject to the articles, a majority of the number of directors in office
shall constitute a quorum for the transaction of business. Subject to subsection
117(1) of the Act, no business shall be transacted by the directors, except at a
meeting of directors at which a quorum of the board is present. The directors
shall not transact business at a meeting unless the number of Canadian directors
required by the law are present, except where:



  (a)   a resident Canadian director who is unable to be present approves in
writing, or by telephonic, electronic or other communication facility, the
business transacted at the meeting; and     (b)   the required number of
resident Canadian directors would have been present had that director been
present at the meeting.

     Questions arising at any meeting of the board of directors shall be decided
by a majority of votes cast. In case of an equality of votes, the chairman of
the meeting, in addition to his original vote, shall not have a second or
casting vote.

15. Resolution in lieu of Meeting

     A resolution in writing, signed by all the directors entitled to vote on
that resolution at a meeting of directors or a committee of directors, if any,
is as valid as if it had been passed at a meeting of directors or committee of
directors, if any.

     A copy of every such resolution shall be kept with the minutes of the
proceedings of the directors or committee of directors, if any.

REMUNERATION OF DIRECTORS

16. Subject to the articles, the remuneration to be paid to the directors shall
be such as the board of directors shall from time to time determine and such
remuneration shall not be in addition to the salary paid to any officer of the
Corporation who is also a member of the board of directors. The directors may
also by resolution award special remuneration to any director undertaking any
special services on the Corporation’s behalf other than the routine work
ordinarily required of a director by the Corporation. The confirmation of any
such resolution or resolutions by the shareholders shall not be required. The
directors concerned shall not vote on such resolutions. The directors shall be
entitled to be paid their traveling and other expenses properly incurred by them
in connection with the affairs of the Corporation.

 



--------------------------------------------------------------------------------



 



- 6 -

SUBMISSION OF CONTRACTS OR TRANSACTIONS TO SHAREHOLDERS FOR APPROVAL

17. The board of directors, in its discretion, may submit any contract, act or
transaction for approval, ratification or confirmation at any annual meeting of
the shareholders or at any special meeting of the shareholders called for the
purpose of considering the same and any contract, act or transaction that shall
be approved, ratified or confirmed by resolution passed by a majority of the
votes cast at any such meeting (unless any different or additional requirement
is imposed by the Act or by the Corporation’s articles or the by-law) shall be
as valid and as binding upon the Corporation and upon all the shareholders as
though it had been approved, ratified or confirmed by every shareholder of the
Corporation.

CHAIRMAN OF THE BOARD

18. The chairman of the board, if any, shall, if present, preside at all
meetings of the board of directors and of shareholders. He shall sign such
contracts, documents or instruments in writing as require his signature and
shall have such other powers and duties as may from time to time be assigned to
him by resolution of the board of directors.

OFFICERS

19. Appointment of Officers

     Subject to the articles, the board of directors, annually or as often as
may be required, may appoint among themselves a chairman of the board and may
appoint a president and a secretary and, if deemed advisable, may appoint a vice
chairman, one (1) or more vice-presidents (to which title may be added words
indicating seniority or function), a treasurer and one (1) or more assistant
secretaries and/or one (1) or more assistant treasurers. None of such officers,
except the chairman of the board, need be a director of the Corporation. The
board of directors may from time to time designate such other offices and
appoint such other officers, employees and agents as it shall deem necessary,
who shall have such authority and shall perform such functions and duties, as
may from time to time be prescribed by resolution of the board of directors. Any
two (2) or more offices may be held by the same person. In case and whenever the
same person holds the offices of secretary and treasurer he may, but need not,
be known as the secretary-treasurer.

20. Remuneration and Removal of Officers

     Subject to the articles, the remuneration of all officers, employees and
agents elected or appointed by the board of directors may be determined from
time to time by resolution of the board of directors. The fact that any officer,
employee or agent is a director or shareholder of the Corporation shall not
disqualify him from receiving such

 



--------------------------------------------------------------------------------



 



- 7 -

remuneration as may be so determined. The board of directors may, by resolution,
remove any officer, employee or agent at any time, with or without cause,
subject to his rights under any employment contract in force between the
Corporation and such individual.

21. Duties of Officers may be Delegated

     In case of the absence or inability or refusal to act of any officer of the
Corporation or for any other reason that the board of directors or the
President, as applicable, may deem sufficient, the board of directors or the
President, as applicable, may delegate all or any of the powers of such officer
to any other officer or to any director for the time being.

22. President

     The president, if any, shall be the chief executive officer of the
Corporation and shall exercise general supervision over the business and affairs
of the Corporation. In the absence or inability of the chairman of the board, if
any, the president shall, when present, preside at all meetings of the board of
directors and shareholders; he shall sign such contracts, documents or
instruments in writing as require his signature and shall have such other powers
and shall perform such other duties as may from time to time be assigned to him
by resolution of the board of directors or as are incident to his office.

23. Vice-President

     The vice-president or, if more than one (1), the vice-presidents, in order
of seniority, shall be vested with all the powers and shall perform all the
duties of the president in the absence or inability or refusal to act of the
president, provided, however, that a vice-president, who is not a director,
shall not preside as chairman at any meeting of shareholders. The vice-president
or, if more than one (1), the vice-presidents, in order of seniority, shall sign
such contracts, documents or instruments in writing as require his or their
signatures and shall also have such other powers and duties as may from time to
time be assigned to him or them by resolution of the board of directors or, to
the extent permitted by the Act, by the president of the Corporation.

24. Secretary

     The secretary, if any, shall give or cause to be given notices for all
meetings of the board of directors, of committees thereof, if any, and of
shareholders when directed to do so and shall have charge, subject to the
provisions of this by-law, of the records referred to in section 20 of the Act
(except the accounting records) and of the corporate seal or seals, if any,
except when some other officer or agent has been appointed for that purpose. He
shall sign such contracts, documents or instruments in writing as require his
signature and shall have such other powers and duties as may from time to time
be assigned to him by resolution of the board of directors or as are incident to
his office.

 



--------------------------------------------------------------------------------



 



- 8 -

25. Treasurer

     Subject to the provisions of any resolution of the board of directors, the
treasurer, if any, shall have the care and custody of all the funds and
securities of the Corporation and shall deposit the same in the name of the
Corporation in such bank or banks or with such other depositary or depositaries
as the board of directors may, by resolution, direct. He shall prepare, maintain
and keep or cause to be kept adequate books of accounts and accounting records.
He shall sign such contracts, documents or instruments in writing as require his
signature and shall have such other powers and duties as may from time to time
be assigned to him by resolution of the board of directors or as are incident to
his office. He may be required to give such bond for the faithful performance of
his duties as the board of directors, in their absolute discretion, may require,
and no director shall be liable for failure to require any such bond or for the
insufficiency of any such bond or for any loss by reason of the failure of the
Corporation to receive any indemnity thereby provided.

26. Assistant Secretary and Assistant Treasurer

     The assistant secretary or, if more than one (1), the assistant
secretaries, in order of seniority, and the assistant treasurer or, if more than
one (1), the assistant treasurers, in order of seniority, shall respectively
perform all the duties of the secretary and treasurer, respectively, in the
absence or inability to act of the secretary or treasurer, as the case may be.
The assistant secretary or assistant secretaries, if more than one (1), and the
assistant treasurer or assistant treasurers, if more than one (1), shall sign
such contracts, documents or instruments in writing as require his or their
signatures respectively and shall have such other powers and duties as may from
time to time be assigned to them by resolution of the board of directors.

COMMITTEES

27. Appointment of Committees

     The board of directors may from time to time appoint from their number one
(1) or more committees consisting of one (1) or more individuals and delegate to
such committee or committees any of the powers of the directors, except as
provided in subsection 115(3) of the Act. Unless otherwise ordered by the board,
a committee of directors shall have power to fix its quorum and to regulate its
proceedings. Meetings of any such committee may be held at any place in or
outside of Canada.

28. Audit Committee

     The Corporation shall have an Audit Committee composed of not fewer than
three (3) directors. If any of the issued securities of the Corporation are or
were part of a distribution to the public, remain outstanding and are held by
more than one (1) person, each of the directors composing the Audit Committee
must be independent and none of them must be an employee of the Corporation or
any of its affiliates. The members of the

 



--------------------------------------------------------------------------------



 



- 9 -

Audit Committee shall be appointed annually by the board of directors from its
number. The Audit Committee shall be responsible for reviewing the scope and
results of the annual audit of the Corporation’s consolidated financial
statements conducted by the Corporation’s independent auditors, the scope of
other services provided by the Corporation’s independent auditors, the proposed
changes in the Corporation’s policies and procedures with respect to its
internal accounting, auditing, auditing and financial controls and shall have
such other powers and duties as may be provided in the Act or specified by the
board of directors.

29. Nominating Committee

     The board of directors may appoint a Nominating Committee composed of not
fewer than three (3) directors. If any of the issued securities of the
Corporation are or were part of a distribution to the public, remain outstanding
and are held by more than one (1) person, each of the directors composing the
Nominating Committee must be independent and none of them must be an employee of
the Corporation or any of its affiliates. The Nominating Committee shall be
responsible for nominating potential nominees to the board of directors. The
members of the Nominating Committee shall be appointed annually by the board of
directors from its number. The Nominating Committee shall have the powers and
duties as may be specified by the board of directors.

30. Corporate Governance Committee

     The board of directors shall have a Corporate Governance Committee composed
of not fewer than three (3) directors. If any of the issued securities of the
Corporation are or were part of a distribution to the public, remain outstanding
and are held by more than one (1) person, each of the directors composing the
Corporate Governance Committee must be independent and none of them must be an
employee of the Corporation or any of its affiliates. The Corporate Governance
Committee shall be responsible for overseeing all aspects of the Corporation’s
corporate governance policies. The members of the Corporate Governance Committee
shall be appointed annually by the board of directors from its number. The
Corporate Governance Committee shall have such other powers and duties that may
be specified by the board of directors. No agreement or arrangement between the
Corporation and any affiliate of the Corporation shall be entered into by the
Corporation without the approval of the Corporate Governance Committee;
provided, however, that the foregoing prohibition shall not apply to any
agreement or arrangement that does not exceed any applicable threshold which may
be established by the Corporate Governance Committee from time to time.

31. Executive Committee

     The board of directors may appoint an Executive Committee composed of at
least three (3) members of the board of directors and responsible for
facilitating the efficient operation of the Corporation. The members of the
Executive Committee shall be appointed annually by the board of directors from
its number. The Executive Committee shall have the powers and duties as may be
specified by the board of directors.

 



--------------------------------------------------------------------------------



 



- 10 -

32. Compensation Committee

     The board of directors shall appoint a Compensation Committee composed of
not fewer than three (3) directors. If any of the issued securities of the
Corporation are or were part of a distribution to the public, remain outstanding
and are held by more than one (1) person, each of the directors composing the
Compensation Committee must be independent and none of them must be an employee
of the Corporation or any of its affiliates. The Compensation Committee shall be
responsible for recommending to the board of directors executive compensation,
including base salaries, bonuses and long-term incentive awards for the
executive officers of the Corporation. The members of the Compensation Committee
shall be appointed annually by the board of directors from its number. The
Compensation Committee shall have the powers and duties as may be specified by
the board of directors.

DISCLOSURE OF INTEREST

33. A director or officer of the Corporation shall disclose to the Corporation,
in writing, or by requesting to have it entered in the minutes of meetings of
directors or of meetings of committees of directors, if any, the nature and
extent of any interest that he has in a material contract or material
transaction, whether made or proposed, with the Corporation: if the director or
officer is a party to the contract or the transaction; if he is a director or
officer, or an individual acting in a similar capacity of a party to the
contract or transaction; or if he has a material interest in a party to the
contract or transaction.

     In the case of a contract or transaction or a proposed contract or
transaction involving a director, the disclosure shall be made at the meeting of
directors at which the question of entering into the contract or transaction is
first considered. If the director was not at the time of the meeting referred to
previously interested in the proposed contract or transaction, the disclosure
shall be at the first meeting of the directors held after he becomes so
interested. If the director becomes interested in a contract or transaction
after it is made, the disclosure shall be made at the first meeting of directors
held after the director becomes so interested. If an individual who is
interested in a contract or transaction later becomes a director, the disclosure
shall be made at the first meeting after he becomes a director.

     If a material contract or material transaction, whether entered into or
proposed, is one that, in the ordinary course of the Corporation’s business,
would not require approval by the directors or shareholders, a director or
officer shall disclose, in writing to the Corporation or request to have it
entered in the minutes of meetings of directors or of meetings of committees of
directors, if any, the nature and extent of his interest immediately after he
becomes aware of the contract or transaction.

     In the case of a contract or transaction or proposed contract or
transaction involving an officer who is not a director, the disclosure shall be
made immediately after he becomes aware that the contract, transaction or
proposed contract or proposed

 



--------------------------------------------------------------------------------



 



- 11 -

transaction is to be considered or has been considered at a meeting. If the
officer becomes interested after a contract or transaction is made, the
disclosure shall be made immediately after he becomes so interested. If an
individual who is interested in a contract or transaction later becomes an
officer, the disclosure shall be made immediately after he becomes an officer.

     A general notice to the directors declaring that a director or an officer
is to be regarded as interested, for any of the following reasons, in a contract
or transaction made with a party, is a sufficient declaration of interest in
relation to the contract or transaction:



  (a)   the director or officer is a director or officer or acting in a similar
capacity, of a party to the contract or transaction, or of a party who has a
material interest in a party to the contract or transaction;     (b)   the
director or officer has a material interest in the party; or     (c)   there has
been a material change in the nature of the director’s or the officer’s interest
in the party.

     A director required to make a disclosure of interest shall not vote on any
resolution to approve the contract or transaction unless the contract or
transaction:



  (a)   relates primarily to his remuneration as a director, officer, employee
or agent of the Corporation or an affiliate; or     (b)   is for indemnity or
insurance under section 124 of the Act.

INDEMNIFICATION AND PROTECTION OF DIRECTORS, OFFICERS AND OTHERS

34. Liability

     No director or officer shall be liable for the acts, receipts, neglects or
defaults of any other director, officer or employee of the Corporation, or for
joining any receipt or other act for conformity, or for any loss, damage or
expense happening to the Corporation through the insufficiency or deficiency of
title to any property acquired for or on behalf of the Corporation, or for the
insufficiency or deficiency of any security in or upon which any of the moneys
of the Corporation shall be invested, or for any loss or damage arising from the
bankruptcy, insolvency or tortuous acts of any person with whom any of the
moneys, securities or effects of the Corporation shall be deposited, or for any
loss occasioned by any error of judgment or oversight on his part, or for any
other loss, damage or misfortune which shall happen in the execution of the
duties of his office or in relation thereto, provided that nothing herein shall
relieve any director or officer from the duty to act in accordance with the Act
or from liability for any breach thereof.

 



--------------------------------------------------------------------------------



 



- 12 -

35. Indemnification

     Subject to the Act, the Corporation shall indemnify a director or officer
of the Corporation, a former director or officer of the Corporation, or another
individual who acts or acted at the Corporation’s request as a director or
officer, or an individual acting in a similar capacity, of another entity
against all costs, charges and expenses, including an amount paid to settle an
action or satisfy a judgment, reasonably incurred by the individual in respect
of any civil, criminal, administrative, investigative or other proceeding in
which the individual is involved because of that association with the
Corporation or other entity if:



  (a)   he acted honestly and in good faith with a view to the best interests of
the Corporation, or, as the case may be, to the best interests of the other
entity for which the individual acted as a director of officer or in a similar
capacity at the Corporation’s request; and     (b)   in the case of a criminal
or administrative action or proceeding that is enforced by a monetary penalty,
the individual had reasonable grounds for believing that the individual’s
conduct was lawful.

     The Corporation shall advance the necessary moneys to a director, officer
or other individual for the costs, charges and expenses of a proceeding referred
to previously. The individual shall repay the moneys if the individual does not
fulfill the previously named conditions.

     The Corporation shall also indemnify such person in such other
circumstances as the Act permits or requires. Nothing in this by-law shall limit
the right of any person entitled to indemnity to claim indemnity apart from the
provisions of this by-law.

36. Insurance

     Subject to the Act, the Corporation may purchase and maintain insurance for
the benefit of an individual referred to in section 35 against any liability
incurred by the individual in his capacity as a director or officer of the
Corporation or in the individual’s capacity as a director or officer, or similar
capacity, of another entity (as such term is defined in the Act), if the
individual acts or acted in that capacity at the Corporation’s request.

MEETINGS OF SHAREHOLDERS

37. Annual Meeting

     Subject to compliance with section 133 of the Act, the annual meeting of
the shareholders shall be convened on such day in each year and at such time as
the board of directors may by resolution determine. The directors of the
Corporation shall call an annual meeting of shareholders not later than fifteen
(15) months after holding the last

 



--------------------------------------------------------------------------------



 



- 13 -

preceding annual meeting but no later than six (6) months after the end of the
Corporation’s preceding financial year.

38. Special Meetings

     Other meetings of the shareholders may be convened by order of the chairman
of the board, the president or a vice-president who is a director or by the
board of directors, to be held at such time and place as may be specified in
such order.

     Special meetings of shareholders may also be called by written requisition
to the board of directors signed by shareholders holding between them not less
than five percent (5%) of the outstanding shares of the capital of the
Corporation entitled to vote thereat. Such requisition shall state the business
to be transacted at the meeting and shall be sent to each director and to the
registered office of the Corporation.

     Except as otherwise provided in subsection 143(3) of the Act, it shall be
the duty of the board of directors, on receipt of such requisition, to cause the
meeting to be called by the secretary of the Corporation.

     If the board of directors does not, within twenty-one (21) days after
receiving such requisition call a meeting, any shareholder who signed the
requisition may call the meeting.

39. Place of Meetings

     Meetings of shareholders of the Corporation shall be held at the registered
office of the Corporation or at such other place in Canada as may be specified
in the notice convening such meeting. Notwithstanding the foregoing, a meeting
of shareholders may be held at a place outside Canada if the place does not
contravene the articles.

40. Notice

     A notice stating the day, hour and place of meeting and, subject to
subsection 135(6) of the Act, the general nature of the business to be
transacted shall be served to each shareholder who is entitled to vote at such
meeting, each director of the Corporation and the auditor of the Corporation no
less than twenty-one (21) days or more than sixty (60) days before the meeting.
If such notice is served by mail, it shall be directed to the latest address, as
shown in the records of the Corporation, of the intended recipient. Notice of
any meeting of shareholders or any irregularity in any such meeting or in the
notice thereof may be waived by any shareholder, the duly appointed proxy of any
shareholder, any director or the auditor of the Corporation in any manner that a
notice can be given to the Corporation or by any other manner, and any such
waiver may be validly given either before or after the meeting to which such
waiver relates.

 



--------------------------------------------------------------------------------



 



- 14 -

41. Omission of Notice

     The accidental omission to give notice of any meeting to or the non-receipt
of any notice by any person shall not invalidate any resolution passed or any
proceeding taken at any meeting of shareholders.

42. Record Date

     The board of directors may, by resolution, fix in advance a date and time
as the record date for the determination of the shareholders entitled to receive
notice of a meeting of the shareholders and/or to vote at such meeting and/or to
receive the financial statements of the Corporation, but such record date shall
not precede by more than sixty (60) days or by less than twenty-one (21) days
the date on which the meeting is to be held and notice of such record date shall
be given not less than seven (7) days before such record date in the manner
prescribed in the Act unless waiver in accordance with the Act is obtained.

     If the directors fail to fix in advance a date and time as the record date
in respect of all or any of the matters described above for any meeting of the
shareholders of the Corporation, the following provisions shall apply, as the
case may be:



  (a)   the record date for the determination of the shareholders entitled to
receive notice of a meeting of shareholders shall be at the close of business on
the day immediately preceding the day on which notice is given or sent or, if no
notice is given, the day on which the meeting is held;     (b)   the record date
for the determination of the shareholders entitled to vote at a meeting of
shareholders shall be the day on which the meeting is held or in accordance with
subsection 138(3) of the Act, if so determined by the directors; and     (c)  
the record date for the determination of the shareholders entitled to receive
the financial statements of the Corporation shall be the close of business on
the day on which the directors pass the resolution relating thereto.

43. Participation by communication facilities

     Any person entitled to attend a meeting of shareholders may participate in
the meeting by means of a telephonic, electronic or other communication facility
that permits all participants to communicate adequately with each other during
the meeting if the Corporation makes available such a communication facility. A
person participating in a meeting by such means is deemed to be present at that
meeting. A meeting of shareholders may be held, in accordance with the Act,
entirely by telephonic, electronic or other communication facility if the
requirements listed previously are met.

 



--------------------------------------------------------------------------------



 



- 15 -

44. Votes

     Except in the case of a meeting held by telephonic, electronic or other
communication means, voting at a meeting of shareholders shall be by show of
hands, except where a ballot is demanded by a shareholder entitled to vote at
the meeting. A shareholder may demand a ballot either before or immediately
after any vote by show of hands.

     Every question submitted to any meeting of shareholders shall be decided in
the first instance, unless a ballot is demanded, on a show of hands, and, in
case of an equality of votes, the chairman of the meeting shall not, both on a
show of hands and on a ballot, have a second or casting vote in addition to the
vote or votes to which he may be entitled as a shareholder.

     At any meeting, unless a ballot is demanded, a declaration by the chairman
of the meeting that a resolution has been carried or carried unanimously or by a
particular majority or lost or not carried by a particular majority shall be
conclusive evidence of the fact without proof of the number or proportion of
votes recorded in favour of or against the motion.

     In the absence of the chairman of the board, the president and every
vice-president who is a director, the shareholders present entitled to vote
shall choose another director as chairman of the meeting, and if no director is
present or if all the directors present decline to take the chair, then the
shareholders present shall choose one of their number to be chairman of the
meeting.

     If at any meeting a ballot is demanded on the election of a chairman or on
the question of adjournment or termination, it shall be taken forthwith without
adjournment. If a ballot is demanded on any other question or as to the election
of directors, it shall be taken in such manner and either at once or later at
the meeting or after adjournment as the chairman of the meeting directs. The
result of a ballot shall be deemed to be the resolution of the meeting at which
the ballot was demanded. A demand for a ballot may be withdrawn.

     Where a person holds shares as a personal representative, such person or
his proxy is the person entitled to vote at all meetings of shareholders in
respect of the shares so held by him.

     Where a person mortgages or hypothecates his shares, such person or his
proxy is the person entitled to vote at all meetings of shareholders in respect
of such shares unless, in the instrument creating the mortgage or hypothec, he
has expressly empowered the person holding the mortgage or hypothec to vote in
respect of such shares, in which case, subject to the articles, such holder or
his proxy is the person entitled to vote in respect of the shares.

     Where two (2) or more persons hold the same share or shares jointly, any
one (1) of such persons present at a meeting of shareholders has the right, in
the absence of the

 



--------------------------------------------------------------------------------



 



- 16 -

other or others, to vote in respect of such share or shares, but if more than
one (1) of such persons are present or represented by proxy and vote, they shall
vote together as one (1) on the share or shares jointly held by them.

     Any vote at a meeting held solely by telephonic, electronic or other
communication facility, may be exercised entirely by telephonic, electronic or
other communication facility in accordance with the Act.

45. Proxies

     A shareholder, including a shareholder that is a body corporate, entitled
to vote at a meeting of shareholders may, by means of a proxy, appoint a
proxyholder or one (1) or more alternate proxyholders, who are not required to
be shareholders, to attend and act at the meeting in the manner and to the
extent authorized by the proxy and with the authority conferred by the proxy.

     An instrument appointing a proxyholder shall be in writing and shall be
executed by the shareholder or his attorney authorized in writing or, if the
shareholder is a body corporate, either under its seal or by an officer or
attorney thereof, duly authorized. A proxy is valid only at the meeting in
respect of which it is given or any adjournment thereof.

     Unless the Act requires another form, an instrument appointing a
proxyholder may be in the following form:

     “The undersigned shareholder of                      hereby
appoints                     of                     or failing him,
                     of           , as the nominee of the undersigned to attend
and act for and on behalf of the undersigned at the meeting of the shareholders
of the said Corporation to be held on the            day of
                    ,               , and at any adjournment thereof to the same
extent and with the same power as if the undersigned were personally present at
the said meeting or such adjournment thereof.

     Dated this           day of           ,                      .

 

--------------------------------------------------------------------------------

 Signature of Shareholder

NOTE:

     This form of proxy must be signed by a shareholder or his attorney
authorized in writing or, if the shareholder is a body corporate, either under
its seal or by an officer or attorney thereof duly authorized.”

     The directors may from time to time adopt procedures regarding the deposit
of instruments appointing a proxyholder at some place or places other than the
place at which a meeting or adjourned meeting of shareholders is to be held and
for particulars

 



--------------------------------------------------------------------------------



 



- 17 -

of such instruments to be sent before the meeting or adjourned meeting to the
Corporation or any agent of the Corporation for the purpose of receiving such
particulars and providing that instruments appointing a proxyholder so lodged
may be voted upon as though the instruments themselves were produced at the
meeting or adjourned meeting and votes given in accordance with such regulations
shall be valid and shall be counted. The chairman of any meeting of shareholders
may, subject to any procedure adopted as aforesaid, in his discretion, accept
such a communication as to the authority of anyone claiming to vote on behalf of
and to represent a shareholder, notwithstanding that no instrument of proxy
conferring such authority has been lodged with the Corporation, and any votes
given in accordance with such a communication accepted by the chairman of the
meeting shall be valid and shall be counted.

46. Adjournment

     The chairman of the meeting may, with the consent of the meeting, adjourn
any meeting of shareholders from time to time to a fixed time and place. If a
meeting of shareholders is adjourned less than thirty (30) days, it is not
necessary to give notice of the adjourned meeting other than by announcement at
the earliest meeting that is adjourned. If a meeting of shareholders is
adjourned by one (1) or more adjournments for an aggregate of thirty (30) days
or more, notice of the adjournment meeting shall be given as for an original
meeting but, unless the meeting is adjourned by one (1) or more adjournments for
an aggregate of more than ninety (90) days, the requirements of subsection
149(1) of the Act relating to mandatory solicitation of proxies do not apply.

     Any adjourned meeting shall be duly constituted if held in accordance with
the terms of the adjournment and a quorum is present thereat. The persons who
formed a quorum at the original meeting are not required to form a quorum at the
adjourned meeting. If there is no quorum present at the adjourned meeting, the
original meeting shall be deemed to have terminated forthwith after its
adjournment. Any business may be brought before or dealt with at any adjourned
meeting which might have been brought before or dealt with at the original
meeting in accordance with the notice calling same.

47. Quorum

     One (1) person present and holding or representing by proxy at least one
(1) issued voting share of the Corporation shall be the required quorum for the
choice of a chairman of the meeting and for the adjournment of the meeting; for
all other purposes, a quorum for any meeting (unless a different number of
shareholders and/or a different number of shares are required to be represented
by the Act or by the articles or by the by-law) shall be persons present being
not less than two (2) in number and holding or representing by proxy at least
50% of the shares entitled to vote at such meeting. If a quorum is present at
the opening of a meeting of the shareholders, the shareholders present may
proceed with the business of the meeting, notwithstanding that a quorum is not
present throughout the meeting. Where the Corporation has only one
(1) shareholder or only one (1) holder of any class or series of shares, the
shareholder, present in person or by proxy, constitutes a meeting.

 



--------------------------------------------------------------------------------



 



- 18 -

SECURITIES

48. Certificates

     Share certificates (and the form of stock transfer power on the reverse
side thereof) shall (subject to compliance with section 49 of the Act) be in
such form and be signed by such director(s) or officer(s) as the board of
directors may from time to time, by resolution, determine.

49. Registrar and Transfer Agent

     The board of directors may from time to time, by resolution, appoint or
remove one (1) or more registrars and/or branch registrars (which may, but need
not be, the same person) to keep the register of security holders and/or one
(1) or more transfer agents and/or branch transfer agents (which may, but need
not be, the same person) to keep the register of transfer, and (subject to the
Act) may provide for the registration of issues and the registration of
transfers of the securities of the Corporation in one (1) or more places and
such registrars and/or branch registrars and/or transfer agents and/or branch
transfer agents shall keep all necessary books and registers of the Corporation
for the registration of the issuance and the registration of transfers of the
securities of the Corporation for which they are so appointed. All certificates
issued after any such appointment representing securities issued by the
Corporation shall be countersigned by or on behalf of one of the said registrars
and/or branch registrars and/or transfer agents and/or branch transfer agents,
as the case may be.

50. Surrender of Share Certificates

     No transfer of a share issued by the Corporation shall be recorded or
registered unless or until the certificate representing the share to be
transferred has been surrendered and cancelled or, if no certificate has been
issued by the Corporation in respect of such share, unless or until a duly
executed share transfer power in respect thereof has been presented for
registration.

51. Defaced, Destroyed, Stolen or Lost Certificates

     If the defacement, destruction or apparent destruction, theft, or other
wrongful taking or loss of a share certificate is reported by the owner to the
Corporation or to a registrar, branch registrar, transfer agent or branch
transfer agent of the Corporation (hereinafter, in this paragraph, called the
“Corporation’s transfer agent”) and such owner gives to the Corporation or the
Corporation’s transfer agent a written statement verified by oath or statutory
declaration as to the defacement, destruction or apparent destruction, theft, or
other wrongful taking or loss and the circumstances concerning the same, a
request for the issuance of a new certificate to replace the one so defaced,
destroyed, wrongfully taken or lost and a bond of a surety company (or other
security approved by the board of directors) in such form as is approved by the
board of directors or by the chairman of the board, the president, a
vice-president, the secretary or the treasurer of the Corporation, indemnifying
the Corporation (and the

 



--------------------------------------------------------------------------------



 



- 19 -

Corporation’s transfer agent, if any), against all loss, damage or expense,
which the Corporation and/or the Corporation’s transfer agent may suffer or be
liable for by reason of the issuance of a new certificate to such shareholder, a
new certificate may be issued in replacement of the one defaced, destroyed or
apparently destroyed, stolen or otherwise wrongfully taken or lost, if such
issuance is ordered and authorized by any one (1) of the chairman of the board,
the president, a vice-president, the secretary or the treasurer of the
Corporation or by resolution of the board of directors.

DIVIDENDS

52. Subject to the relevant provisions of the Act, the board of directors may
from time to time, by resolution, declare and the Corporation may pay dividends
on its issued shares, subject to the relevant provisions, if any, of the
articles.

NOTICES

53. Method of Giving Notices

     Any notice or document to be given pursuant to the Act, the articles or the
by-law to a shareholder or director of the Corporation may be sent (a) by
prepaid mail addressed to, or may be delivered personally to, the shareholder at
the shareholder’s latest address as shown in the records of the Corporation or
its transfer agent or branch transfer agent and the director at the director’s
latest address as shown on the records of the Corporation or in the last notice
of directors or notice of change of directors filed under the Act, and a notice
or document sent in accordance with the foregoing to a shareholder or director
of the Corporation shall be deemed to be received by them at the time it would
be delivered in the ordinary course of mail unless there are reasonable grounds
for believing that the shareholder or director did not receive the notice or
document at the time or at all or (b) by electronic means as permitted by, and
in accordance with, the Act. The secretary may change or cause to be changed the
recorded address of any shareholder, director, officer, auditor or member of a
committee of the board, if any, in accordance with any information believed by
the secretary to be reliable. The foregoing shall not be construed so as to
limit the manner or effect of giving notice by any other means of communication
otherwise permitted by law.

54. Shares registered in more than one (1) name

     All notices or other documents required to be sent to a shareholder by the
Act, the articles or the by-law of the Corporation shall, with respect to any
shares in the capital of the Corporation registered in more than one name, be
given to whichever of such persons is named first in the records of the
Corporation or its transfer agent or branch transfer agent and any notice or
other document so given shall be sufficient notice of delivery of such documents
to all the holders of such shares.

 



--------------------------------------------------------------------------------



 



- 20 -

55. Persons becoming entitled by operation of law

     Every person, who by operation of law, transfer or by any other means
whatsoever shall become entitled to any shares in the capital of the
Corporation, shall be bound by every notice or other document in respect of such
shares which prior to his name and address being entered in the records of the
Corporation or its transfer agent or branch transfer agent shall have been duly
given to the person or persons from whom he derives his title to such shares.

56. Deceased Shareholder

     Any notice or other document delivered or sent by post or left at the
address of any shareholder as the same appears in the records of the Corporation
or its transfer agent or branch transfer agent shall, notwithstanding that such
shareholder be then deceased and whether or not the Corporation has notice of
his decease, be deemed to have been duly served in respect of the shares held by
such shareholder (whether held solely or with other persons) until some other
person be entered in his stead in the records of the Corporation or its transfer
agent or branch transfer agent as the holder or one of the holders thereof and
such service shall, for all purposes, be deemed a sufficient service of such
notice or other document on his heirs, executors or administrators and all
persons, if any, interested with him in such shares.

57. Signatures to Notices

     The signature of any director or officer of the Corporation to any notice
may be written, stamped, typewritten or printed or partly written, stamped,
typewritten or printed or, for the notice given by electronic means, in
accordance with section 252.7 of the Act. The foregoing shall not be construed
so as to limit the manner or effect of affixing a signature by any other means
otherwise permitted by law.

58. Computation of Time

     Where a given number of days’ notice or notice extending over any period is
required to be given under any provisions of the articles or by-law of the
Corporation, the day of service or posting of the notice shall, unless it is
otherwise provided, be counted in such number of days or other period and such
notice shall be deemed to have been given or sent on the day of service or
posting.

59. Proof of Service

     A certificate of any officer of the Corporation in office at the time of
the making of the certificate or of a transfer officer of any transfer agent or
branch transfer agent of shares of any class of the Corporation as to facts in
relation to the mailing or delivery or service of any notice or other documents
to any shareholder, director, officer or auditor or publication of any notice or
other document, shall be conclusive evidence thereof and shall be binding on
every shareholder, director, officer or auditor of the Corporation, as the case
may be.

 



--------------------------------------------------------------------------------



 



- 21 -

CHEQUES, DRAFTS, NOTES, ETC.

60. All cheques, drafts or orders for the payment of money and all notes,
acceptances and bills of exchange shall be signed by such officer or officers or
other person or persons, whether or not officers of the Corporation, and in such
manner as the board of directors may from time to time designate by resolution.

CUSTODY OF SECURITIES

61. All securities, including warrants, owned by the Corporation shall be
lodged, in the name of the Corporation, with a chartered bank or a trust company
or in a safety deposit box or, if so authorized by resolution of the board of
directors, with such other depositaries or in such other manner as may be
determined from time to time by the board of directors.

     All securities, including warrants, belonging to the Corporation may be
issued and held in the name of a nominee or nominees of the Corporation, and, if
issued or held in the names of more than one nominee, shall be held in the names
of the nominees jointly with right of survivorship and shall be endorsed in
blank with endorsement guaranteed in order to enable transfer thereof to be
completed and registration thereof to be effected.

EXECUTION OF CONTRACTS, ETC.

62. Contracts, documents or instruments in writing requiring the signature of
the Corporation may be signed by any director or any officer of the Corporation,
or by any person authorized by resolution of the board of directors. All
contracts, documents or instruments in writing so signed shall be binding upon
the Corporation without any further authorization or formality. The board of
directors is authorized from time to time, by resolution, to appoint any officer
or officers or any other person or persons on behalf of the Corporation, either
to sign contracts, documents or instruments in writing generally or to sign
specific contracts, documents or instruments in writing. Where the Corporation
has only one (1) director and officer being the same person, that person may
sign all such contracts, documents or other written instruments.

     The corporate seal, if any, may, when required, be affixed to contracts,
documents or instruments in writing, signed as aforesaid, by an officer or
officers, person or persons, appointed as aforesaid by resolution of the board
of directors.

     The term “contracts, documents or instruments in writing”, as used in this
by-law, shall include deeds, mortgages, hypothecs, charges, conveyances,
transfers and assignments of property, real or personal, immoveable or moveable,
agreements, releases, receipts and discharges for the payment of money or other
obligations, conveyances, transfers and assignments of shares, warrants, bonds,
debentures or other securities and all paper writings or their equivalent on all
electronic form.

 



--------------------------------------------------------------------------------



 



- 22 -

     In particular, without limiting the generality of the foregoing, any
director or any officer of the Corporation, or any person authorized by
resolution of the board of directors, is hereby authorized to sell, assign,
transfer, exchange, convert or convey all shares, bonds, debentures, rights,
warrants or other securities owned by or registered in the name of the
Corporation and to sign and execute, under the seal of the Corporation or
otherwise, all assignments, transfers, conveyances, powers of attorney and other
instruments that may be necessary for the purpose of selling, assigning,
transferring, exchanging, converting or conveying or enforcing or exercising any
voting rights in respect of any such shares, bonds, debentures, rights, warrants
or other securities. Where the Corporation has only one (1) director and
officer, being the same person, that person may perform the functions and
exercise the powers herein contemplated.

     The signature or signatures of any officer or director of the Corporation
and/or of any person or persons appointed as aforesaid by resolution of the
board of directors may, if specifically authorized by resolution of the
directors, be printed, engraved, lithographed, otherwise mechanically or
electronically reproduced or given in any manner permitted by the law, on all
contracts, documents or instruments in writing or in an electronic form, or,
subject to subsections 49(4) and 49(5) of the Act, on bonds, debentures or other
securities of the Corporation executed or issued by or on behalf of the
Corporation. All such contracts, documents or instruments in writing or in an
electronic form, or bonds, debentures or other securities of the Corporation on
which the signatures of any of the foregoing officers, directors or persons
shall be so reproduced, by authorization by resolution of the board of directors
shall, subject to subsections 49(4) and 49(5) of the Act, be deemed to have been
duly signed by such officers and shall be as valid to all intents and purposes
as if they had been signed manually and notwithstanding that the officers,
directors or persons whose signature or signatures is or are so reproduced may
have ceased to hold office at the date of the delivery or issue of such
contracts, documents or instruments in writing or in an electronic form or
bonds, debentures or other securities of the Corporation.

DECLARATIONS

63. Any director or any officer of the Corporation, or any person authorized by
resolution of the board of directors or any employee authorized by any officer
or director of the Corporation, is authorized and empowered to appear and make
answer for the Corporation to all writs, orders and interrogatories upon
articulated facts issued out of any court and to declare for and on behalf of
the Corporation any answer to writs of attachment by way of garnishment in which
the Corporation is garnishee, and to make all affidavits and sworn declarations
in connection therewith or in connection with any or all judicial proceedings to
which the Corporation is a party and to make demands of abandonment or petitions
for winding up or bankruptcy orders upon any debtor of the Corporation and to
attend and vote at all meetings of creditors of any of the Corporation’s debtors
and grant proxies in connection therewith.

 



--------------------------------------------------------------------------------



 



- 23 -

FISCAL YEAR

64. The fiscal period of the Corporation shall terminate on such day in each
year as the board of directors may from time to time, by resolution, determine.

 